Name: Commission Regulation (EU) NoÃ 379/2014 of 7Ã April 2014 amending Commission Regulation (EU) NoÃ 965/2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  executive power and public service
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 123/1 COMMISSION REGULATION (EU) No 379/2014 of 7 April 2014 amending Commission Regulation (EU) No 965/2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 8(5) thereof, Whereas: (1) Operators and personnel involved in the operation of certain aircraft have to comply with the relevant essential requirements set out in Annex IV to Regulation (EC) No 216/2008. (2) In accordance with Regulation (EC) No 216/2008 the Commission should adopt the necessary implementing rules for establishing the conditions for the safe operation of aircraft. Those rules should primarily take into account the complexity of aircraft, organisations and aircraft operations, as well as the risks associated with the different types of operations. (3) Commission Regulation (EU) No 965/2012 (2) establishes implementing rules for commercial air transport operations with aeroplanes and helicopters. Rules for commercial air transport operations with balloons and sailplanes should also be provided in order to comply with the basic principles and applicability of Regulation (EC) No 216/2008. In addition, the specificities of certain commercial operations with aeroplanes and helicopters, starting and ending at the same aerodrome or operating site, need to be appropriately addressed according to their scale and scope and the risk involved. (4) Commission Regulation (EU) No 800/2013 (3) amends Regulation (EU) No 965/2012 to include rules for non-commercial operations according to the complexity of aircraft. It is also necessary to amend Regulation (EU) No 965/2012 in order to reflect the current state of the art and to ensure proportionate measures for certain strictly defined activities with other-than-complex aircraft and the organizations involved. (5) Rules for specialised operations with aeroplanes, helicopters balloons and sailplanes should also be included taking into account the particular aspects of such operations and the risk involved. For reasons of proportionality it would not be appropriate to subject all commercial operators to certification, in particular commercial specialised operators. Although of commercial nature, these operators would be subject to a declaration of capability instead of a certificate. Nevertheless, conditions for certain high risk commercial specialised operations, which endanger third parties on the ground, should be specified in the interest of safety and therefore those operations should be submitted to authorisation. (6) Regulation (EU) No 965/2012 should therefore be amended accordingly. (7) In order to ensure a smooth transition and a high level of civil aviation safety in the Union, the implementing measures should reflect the state of the art, including best practices, and scientific and technical progress in the field of air operations. Accordingly, technical requirements and administrative procedures agreed under the auspices of the International Civil Aviation Organisation and the European Joint Aviation Authorities until 30 June 2009, as well as existing legislation pertaining to a specific national environment, should be considered. (8) It is necessary to provide sufficient time for the aeronautical industry and Member States administrations to adapt to the new regulatory framework. (9) The European Aviation Safety Agency prepared draft implementing rules and submitted them as an Opinion to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 965/2012 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter and scope 1. This Regulation lays down detailed rules for air operations with aeroplanes, helicopters, balloons and sailplanes, including ramp inspections of aircraft of operators under the safety oversight of another State when landed at aerodromes located in the territory subject to the provisions of the Treaty. 2. This Regulation also lays down detailed rules on the conditions for issuing, maintaining, amending, limiting, suspending or revoking the certificates of operators of aircraft referred to in Article 4(1)(b) and (c) of Regulation (EC) No 216/2008 engaged in commercial air transport operation, the privileges and responsibilities of the holders of certificates as well as conditions under which operations shall be prohibited, limited or subject to certain conditions in the interest of safety. 3. This Regulation also lays down detailed rules on the conditions and procedures for the declaration by, and for the oversight of, operators engaged in commercial specialised operations and non-commercial operation of complex motor-powered aircraft, including non-commercial specialised operations of complex motor-powered aircraft. 4. This Regulation also lays down detailed rules on the conditions under which certain high risk commercial specialised operations shall be subject to authorisation in the interest of safety, and on the conditions for issuing, maintaining, amending, limiting, suspending or revoking the authorisations. 5. This Regulation shall not apply to air operations within the scope of Article 1(2)(a) of Regulation (EC) No 216/2008. 6. This Regulation shall not apply to air operations with tethered balloons and airships as well as tethered balloon flights.; (2) Article 2 is amended as follows: (a) in the first paragraph, the following points are added: (7) Specialised operation  means any operation other than commercial air transport where the aircraft is used for specialised activities such as agriculture, construction, photography, surveying, observation and patrol, aerial advertisement. (8) High risk commercial specialised operation  means any commercial specialised aircraft operation carried out over an area where the safety of third parties on the ground is likely to be endangered in the event of an emergency, or, as determined by the competent authority of the place where the operation is conducted, any commercial specialised aircraft operation that, due to its specific nature and the local environment in which it is conducted, poses a high risk, in particular to third parties on the ground. (9) Introductory flight  means any flight against remuneration or other valuable consideration consisting of an air tour of short duration, offered by an approved training organisation or an organisation created with the aim of promoting aerial sport or leisure aviation, for the purpose of attracting new trainees or new members. (10) Competition flight  means any flying activity where the aircraft is used in air races or contests, as well as where the aircraft is used to practice for air races or contests and to fly to and from racing or contest events. (11) Flying display  means any flying activity deliberately performed for the purpose of providing an exhibition or entertainment at an advertised event open to the public, including where the aircraft is used to practice for a flying display and to fly to and from the advertised event.; (b) in the second paragraph, VII is replaced by VIII; (3) Article 5 is amended as follows: (a) the following paragraph 1a is inserted: 1a. Operators engaged in CAT operations starting and ending at the same aerodrome/operating site with Performance class B aeroplanes or non-complex helicopters shall comply with the relevant provisions of Annexes III and IV.; (b) paragraphs 3, 4 and 5 are replaced by the following: 3. Operators of complex motor-powered aeroplanes and helicopters involved in non-commercial operations shall declare their capability and means to discharge their responsibilities associated with the operation of aircraft and operate the aircraft in accordance with the provisions specified in Annex III and Annex VI. Such operators when engaged in non-commercial specialised operations shall operate the aircraft in accordance with the provisions specified in Annex III and VIII instead. 4. Operators of other-than-complex motor-powered aeroplanes, and helicopters, as well as balloons and sailplanes, involved in non-commercial operations, including non-commercial specialised operations, shall operate the aircraft in accordance with the provisions specified in Annex VII. 5. Training organisations having their principal place of business in a Member State and approved in accordance with Regulation (EU) No 1178/2011 when conducting flight training into, within or out of the Union shall operate: (a) complex motor-powered aeroplanes and helicopters in accordance with the provisions specified in Annex VI; (b) other-than-complex motor-powered aeroplanes and helicopters as well as balloons and sailplanes in accordance with the provisions specified in Annex VII.; (c) the following paragraphs 6 and 7 are added: 6. Operators shall only operate an aircraft for the purpose of commercial specialised operations as specified in Annexes III and VIII. 7. Flights taking place immediately before, during or immediately after specialised operations and directly connected to those operations shall be operated in accordance with paragraphs 3, 4 and 6, as applicable. Except for parachute operations, no more than six persons indispensable to the mission, excluding crew members, shall be carried on board.; (4) Article 6 is amended as follows: (a) paragraph 1 is deleted; (b) the following paragraph 4a is inserted: 4a. By way of derogation from Article 5(1) and (6), the following operations with other-than-complex motor-powered aircraft may be conducted in accordance with Annex VII: (a) cost-shared flights by private individuals, on the condition that the direct cost is shared by all the occupants of the aircraft, pilot included and the number of persons sharing the direct costs is limited to six; (b) competition flights or flying displays, on the condition that the remuneration or any valuable consideration given for such flights is limited to recovery of direct costs and a proportionate contribution to annual costs, as well as prizes of no more than a value specified by the competent authority; (c) introductory flights, parachute dropping, sailplane towing or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and approved in accordance with Regulation (EU) No 1178/2011, or by an organisation created with the aim of promoting aerial sport or leisure aviation, on the condition that the aircraft is operated by the organisation on the basis of ownership or dry lease, that the flight does not generate profits distributed outside of the organisation, and that whenever non-members of the organisation are involved, such flights represent only a marginal activity of the organisation.; (5) Article 8 is amended as follows: (a) paragraph 3 is replaced by the following: 3. CAT operations with helicopters, CAT operations with balloons and CAT operations with sailplanes shall comply with national requirements.; (b) the following paragraph 4 is added: 4. Non-commercial operations, including non-commercial specialised operations, with complex motor-powered aeroplanes and helicopters, as well as commercial specialised operations with aeroplanes, helicopters, balloons and sailplanes shall continue to be conducted in accordance with applicable national flight time limitation legislation until the related implementing rules are adopted and apply.; (6) in Article 10, paragraph 3 is amended as follows: (a) in point (a) the word Annex III is replaced by Annexes II and III; (b) in point (b) the words Annex V, VI and VII are replaced by Annexes II, V, VI and VII; (7) in Article 10, the following paragraphs 4, 5, 6 and 7 are added: 4. By way of derogation from the second subparagraph of paragraph 1, Member States may decide not to apply the provisions of Annexes II, III, VII and VIII to specialised operations until 21 April 2017. 5. By way of derogation from the second subparagraph of paragraph 1, Member States may decide not to apply the provisions of Annexes II, III and IV to: (a) CAT operations starting and ending at the same aerodrome/operating site with Performance class B aeroplanes or non-complex helicopters until 21 April 2017; and (b) CAT operations with balloons and sailplanes until 21 April 2017. 6. When a Member State makes use of the derogation provided for in paragraph 5 point (a), the following rules shall apply: (a) for aeroplanes, Annex III to Regulation (EEC) No 3922/91 and related national exemptions in accordance with Article 8(2) of Regulation (EEC) No 3922/91; (b) for helicopters, national requirements. 7. When a Member State makes use of the derogations provided for in paragraphs 3, 4 and 5, it shall notify the Commission and the Agency. This notification shall describe the reasons for the derogation and its duration, as well as the programme for implementation containing actions envisaged and related timing.; (8) Annexes I to VII to Regulation (EU) No 965/2012 are amended as set out in Annex I to this Regulation; (9) an Annex VIII (Part-SPO) is added to Regulation (EU) No 965/2012, as set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (3) Commission Regulation (EU) No 800/2013 of 14 August 2013 amending Regulation (EU) No 965/2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 227, 24.8.2013, p. 1). ANNEX I (1) Annex I to Regulation (EU) No 965/2012 is amended as follows: (a) The title is replaced by Definitions for terms used in Annexes II to VIII. (b) The following item is inserted: (11a) Balloon empty mass  means the mass determined by weighing the balloon with all the installed equipment a specified in the AFM.. (c) Point 40 is replaced by the following: (40) Dry lease agreement  means an agreement between undertakings pursuant to which the aircraft is operated under the air operator certificate (AOC) of the lessee or, in the case of commercial operations other than CAT, under the responsibility of the lessee.. (d) The following item is inserted: (117a) Task specialist  means a person assigned by the operator or a third party, or acting as an undertaking, who performs tasks on the ground directly associated with a specialised task or performs specialised tasks on board or from the aircraft.. (e) Point 120 is replaced by the following: (120) Traffic load  means the total mass of passengers, baggage, cargo and carry-on specialist equipment and, except for balloons, including any ballast.. (f) Point 127 is replaced by the following: (127) Wet lease agreement  means an agreement:  in the case of CAT operations, between air carriers pursuant to which the aircraft is operated under the AOC of the lessor; or  in the case of commercial operations other than CAT, between operators pursuant to which the aircraft is operated under the responsibility of the lessor.. (2) Annex II to Regulation (EU) No 965/2012 is amended as follows: (a) In ARO.GEN.120(d)(1), a comma and the words specialised operation authorisation are inserted after the approval. (b) In ARO.GEN.200(c), the words or authorised are inserted after certified. (c) ARO.GEN.205(a), a comma and the words specialised operation authorisation are inserted after the initial certification. (d) ARO.GEN.205(b), a comma and the word authorisation are inserted after certification. (e) In ARO.GEN.220(a): (i) the following item is inserted: (4a) the process of authorisation of a high risk commercial specialised operation and continuing oversight of an authorisation holder;; (ii) point (7) is replaced by the following (7) oversight of persons and organisations exercising activities within the territory of the Member State, but overseen, certified or authorised by the competent authority of another Member State or the Agency, as agreed between these authorities;; (iii) in point (9), a comma and the words or authorisation are inserted after certification. (f) In ARO.GEN.220, point (b) is replaced by the following: (b) The competent authority shall maintain a list of all organisation certificates and specialised operations authorisations it issued as well as declarations it received. (g) In ARO.GEN.300(a), items (1) and (2) are replaced by the following: (1) compliance with the requirements applicable to organisations or type of operations prior to the issue of a certificate, approval or authorisation, as applicable; (2) continued compliance with the applicable requirements of organisations it has certified, specialised operations it has authorised and organisations from whom it received a declaration;. (h) In ARO.GEN.305, the following amendments are made: (i) point (d) is replaced by the following: (d) For organisations declaring their activity to the competent authority, the oversight programme shall be based on the specific nature of the organisation, the complexity of its activities and the data of past oversight activities and the assessment of risks associated with the type of activity carried out. It shall include audits and inspections, including ramp and unannounced inspections, as appropriate.; (ii) point (d1) is inserted as follows: (d1) For organisations holding a specialised operations authorisation, the oversight programme shall be established in accordance with (d) and shall also take into account the past and current authorisation process and the validity period of the authorisation.. (i) ARO.GEN.350(b) is replaced by the following: (b) A level 1 finding shall be issued by the competent authority when any significant non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the organisations procedures and manuals or with the terms of an approval, certificate, specialised operation authorisation or with the content of a declaration which lowers safety or seriously hazards flight safety.. (j) In ARO.GEN.350(b)(2) and (3) respectively, the words or specialised operations authorisation are inserted after the words organisation certificate. (k) ARO.GEN.350(c) is replaced by the following: (c) A level 2 finding shall be issued by the competent authority when any non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the organisations procedures and manuals or with the terms of an approval, certificate, specialised operation authorisation or with the content of a declaration which could lower safety or hazard flight safety.. (l) In ARO.GEN.350(d)(1), a comma and the words specialised operations authorisation are inserted after certificate. (m) In ARO.GEN.350(e), a comma and the words or authorised by are inserted after the words an organisation certified by. (n) In ARO.GEN.355(a), the reference to Regulation (EU) No 290/2012 is replaced by a reference to Regulation (EU) No 1178/2011. (o) The following ARO.GEN.360 is added: ARO.GEN.360 Findings and enforcement measures  all operators If, during oversight or by any other means, evidence is found showing a non-compliance with the applicable requirements by an operator subject to the requirements laid down in Regulation (EC) No 216/2008 and its Implementing Rules, the competent authority that identified the non-compliance shall take any enforcement measures necessary to prevent the continuation of that non-compliance. (p) In ARO.OPS.100, the following point (c) is added: (c) The competent authority may determine specific operational limitations. Such limitations shall be documented in the operations specifications.. (q) In SUBPART OPS the following SECTION Ia is inserted: SECTION Ia Authorisation of high risk commercial specialised operations ARO.OPS.150 Authorisation of high risk commercial specialised operations (a) Upon receiving an application for the issue of a high risk commercial specialised operations authorisation, the competent authority of the operator shall review the operators risk assessment documentation and standard operating procedures (SOP), related to one or more planned operations and developed in accordance with the relevant requirements of Annex VIII (Part-SPO). (b) When satisfied with the risk assessment and SOP, the competent authority of the operator shall issue the authorisation, as established in Appendix VI. The authorisation may be issued for a limited or an unlimited duration. The conditions under which an operator is authorised to conduct one or more high risk commercial specialised operations shall be specified in the authorisation. (c) Upon receiving an application for a change to the authorisation, the competent authority of the operator shall comply with (a) and (b). It shall prescribe the conditions under which the operator may operate during the change, unless the competent authority determines that the authorisation needs to be suspended. (d) Upon receiving an application for the renewal of the authorisation, the competent authority of the operator shall comply with (a) and (b). It may take into account the past authorisation process and oversight activities. (e) Without prejudice to any additional enforcement measures, when the operator implements changes without having submitted an amended risk assessment and SOP, the competent authority of the operator shall suspend, limit or revoke the authorisation. (f) Upon receiving an application for the issue of an authorisation for a cross-border high risk commercial specialised operation, the competent authority of the operator shall review the operators risk assessment documentation and standard operating procedures (SOP) in coordination with the competent authority of the place where the operation is planned to be conducted. When both authorities are satisfied with the risk assessment and SOP, the competent authority of the operator shall issue the authorisation. ARO.OPS.155 Lease agreements (a) The competent authority shall approve a lease agreement involving a third country registered aircraft or a third country operator when the SPO operator has demonstrated compliance with ORO.SPO.100. (b) The approval of a dry lease-in agreement shall be suspended or revoked whenever the certificate of airworthiness of the aircraft is suspended or revoked.. (r) In ARO.OPS.200(b)(2), the words and specialised operations are inserted after the words non-commercial operations. (s) ARO.OPS.210 is replaced by the following: ARO.OPS.210 Determination of distance or local area The competent authority may determine a distance or local area for the purpose of operations.. (t) In Subpart OPS the following SECTION III is inserted: SECTION III Oversight of operations ARO.OPS.300 Introductory flights The competent authority may establish additional conditions for introductory flights carried out in accordance with Part-NCO in the territory of the Member State. Such conditions shall ensure safe operations and be proportionate.. (u) In Appendix I: (i) the sub-title is replaced by (Approval schedule for air transport operators); (ii) the words Commercial specialised operations (SPO) and footnote 2 are deleted. (v) In Appendix II, the repeating word Take-off is deleted and footnote 10 is replaced by the following: (10) Insertion of applicable precision approach category: LTS CAT I, CAT II, OTS CAT II, CAT IIIA, CAT IIIB or CAT IIIC. Insertion of minimum runway visual range (RVR) in meters and decision height (DH) in feet. One line is used per listed approach category.. (w) In Appendix V, the words Specialised operations are added below the words Non-commercial operations. (x) The following Appendix VI is added: Appendix VI Text of image AUTHORISATION OF HIGH RISK COMMERCIAL SPECIALISED OPERATIONS Issuing Authority (1): Authorisation No (2): Operator Name (3): Operator address (4): Telephone (5): Fax: E-mail: Aircraft Model and Registration Marks (6): Authorised specialised operations (7): Authorised area or site of operation (8): Special limitations (9): This is to confirm that ¦ is authorised to perform high risk commercial specialised operation(s) in accordance with this authorisation, operators Standard Operating Procedures, Annex IV to Regulation (EC) No 216/2008 and its Implementing Rules. Date of issue (10): Name and Signature (11): Title: EASA FORM 151 Issue 1 (1) Name and contact details of the competent authority (2) Insertion of associated authorisation number. (3) Insertion of the operators registered name and the operators trading name, if different. Insert Dba before the trading name (for Doing business as). (4) Operators principal place of business address. (5) Operators principal place of business telephone and fax details, including the country code. E-mail to be provided if available. (6) Insertion of the Commercial Aviation Safety Team (CAST)/ICAO designation of the aircraft make, model and series, or master series, if a series has been designated (e.g. Boeing-737-3K2 or Boeing-777-232). The CAST/ICAO taxonomy is available at: http://www.intlaviationstandards.org/H. The registration marks should be either listed in the List of Specific Approvals or in the operations manual. In the latter case the List of Specific Approvals shall refer to the related page in the operation manual. (7) Specify the type of operation, e.g., agriculture, construction, photography, surveying, observation and patrol, aerial advertisement. (8) Listing of geographical area(s) or site(s) of authorised operation (by geographical coordinates or flight information region or national or regional boundaries). (9) Listing of applicable special limitations (e.g. VFR only, Day only, etc.). (10) Issue date of the authorisation (dd-mm-yyyy). (11) Title, name and signature of the competent authority representative. In addition, an official stamp may be applied on the authorisation. (3) Annex III to Regulation (EU) No 965/2012 is amended as follows: (a) All references to Regulation (EC) No 1702/2003 are replaced by references to Commission Regulation (EU) No 748/2012 (1). (b) All references to Regulation (EC) No 290/2012 are replaced by references to Regulation (EU) No 1178/2011. (c) The text of ORO.GEN.005 is replaced by the following: This Annex establishes requirements to be followed by an air operator conducting: (a) commercial air transport operations (CAT); (b) commercial specialised operations; (c) non-commercial operations with complex motor-powered aircraft; (d) non-commercial specialised operations with complex motor-powered aircraft.. (d) In ORO.GEN.105, the words or specialised operation authorisation are inserted after declaration obligation. (e) In ORO.GEN.110, point (a) is replaced by the following: (a) The operator is responsible for the operation of the aircraft in accordance with Annex IV to Regulation (EC) No 216/2008, as applicable, the relevant requirements of this Annex and its air operator certificate (AOC) or specialised operation authorisation (SPO authorisation) or declaration.. (f) In ORO.GEN.110(c), a comma and the words SPO authorisation are inserted after the word certificate. (g) In ORO.GEN.110, the following point is added: (k) Notwithstanding (j), the operator of a sailplane or a balloon or of flights taking off and landing at the same aerodrome or operating site, under VFR by day, with (i) single-engined propeller-driven aeroplanes having a maximum certified take-off mass of 5 700 kg or less and a MOPSC of 5 or less; or (ii) other than complex motor-powered helicopters, single-engined, with a MOPSC of 5 or less, shall ensure that the flight crew has received an appropriate training or briefing to enable them to recognise undeclared dangerous goods brought on-board by passengers or as cargo.. (h) In ORO.GEN.115: (i) the title is replaced by the following: Application for an AOC; (ii) in point (a) the word air is inserted before operator certificate. (i) In ORO.GEN.120, the following point is added: (d) When an operator subject to SPO authorisation wishes to use alternative means of compliance, it shall comply with (b) whenever such alternative means of compliance affects the standard operating procedures that are part of the authorisation and with (c) for the declared part of its organisation and operation.. (j) The title of ORO.GEN.125 is replaced by the following: Terms of approval and privileges of an AOC holder. (k) The title of ORO.GEN.130 is replaced by the following: Changes related to an AOC holder. (l) The title of ORO.GEN.135 is replaced by the following: Continued validity of an AOC. (m) In ORO.GEN.140(a), a comma and the words SPO authorisation are inserted after the word certification. (n) In ORO.GEN.140(b), the words in the case of CAT are inserted, surrounded by commas, after the words Access to the aircraft mentioned under (a) shall. (o) ORO.GEN.205 is replaced by the following: ORO.GEN.205 Contracted activities (a) The operator shall ensure that when contracting or purchasing any part of its activity, the contracted or purchased service or product conforms to the applicable requirements. (b) When the certified operator or the SPO authorisation holder contracts any part of its activity to an organisation that is not itself certified or authorised in accordance with this Part to carry out such activity, the contracted organisation shall work under the approval of the operator. The contracting organisation shall ensure that the competent authority is given access to the contracted organisation, to determine continued compliance with the applicable requirements.. (p) In ORO.AOC.100(a), the word transport is inserted before the word operations. (q) In ORO.AOC.100, points (b) and (c) are replaced by the following: (b) The operator shall provide the following information to the competent authority: (1) the official name and business name, address, and mailing address of the applicant; (2) a description of the proposed operation, including the type(s), and number of aircraft to be operated; (3) a description of the management system, including organisational structure; (4) the name of the accountable manager; (5) the names of the nominated persons required by ORO.AOC.135(a) together with their qualifications and experience; (6) a copy of the operations manual required by ORO.MLR.100; (7) a statement that all the documentation sent to the competent authority have been verified by the applicant and found in compliance with the applicable requirements. (c) Applicants shall demonstrate to the competent authority that: (1) they comply with all the applicable requirements of Annex IV to Regulation (EC) No 216/2008, this Annex, Annex IV (Part-CAT) and Annex V (Part-SPA) to this Regulation; (2) all aircraft operated have a certificate of airworthiness (CofA) in accordance with Regulation (EU) No 748/2012; and (3) its organisation and management are suitable and properly matched to the scale and scope of the operation.. (r) In ORO.AOC.125(a)(1)(ii), the words air transport are inserted after the word commercial. (s) In ORO.DEC.100, the first sentence is replaced by the following: The operator of complex motor-powered aircraft engaged in non-commercial operations or non-commercial specialised operations, and the commercial specialised operator shall:. (t) The following Subpart is inserted after SUBPART DEC  DECLARATION: SUBPART SPO COMMERCIAL SPECIALISED OPERATIONS ORO.SPO.100 Common requirements for commercial specialised operators (a) A commercial specialised operator shall in addition to ORO.DEC.100 also comply with ORO.AOC.135, ORO.AOC.140 and ORO.AOC.150. (b) Aircraft shall have a certificate of airworthiness (CofA) in accordance with Regulation (EU) No 748/2012 or shall be leased-in in accordance with (c). (c) A commercial specialised operator shall obtain prior approval of the competent authority and comply with the following conditions, if: (1) Wet leasing-in an aircraft of a third country operator: (i) The safety standards of a third country operator with regard to continuing airworthiness and air operations are equivalent to the applicable requirements established by Regulation (EC) No 2042/2003 and this Regulation; (ii) The aircraft of a third country operator has a standard CofA issued in accordance with ICAO Annex 8; (iii) The duration of the wet lease-in does not exceed seven months in any 12 consecutive month period; or (2) Dry leasing-in an aircraft registered in a third country: (i) An operational need has been identified that cannot be satisfied through leasing an aircraft registered in the EU; (ii) The duration of the dry lease-in does not exceed seven months in any 12 consecutive month period; (iii) Compliance with the applicable requirements of Regulation (EC) No 2042/2003 is ensured; (iv) The aircraft is equipped in accordance with Annex VIII [Part SPO]. ORO.SPO.110 Authorisation of high risk commercial specialised operations (a) A commercial specialised operator shall apply for and obtain an authorisation issued by the competent authority of the operator prior to commencing a high risk commercial specialised operation: (1) that is carried out over an area where the safety of third parties on the ground is likely to be endangered in the event of an emergency, or (2) that, as determined by the competent authority of the place where the operation is conducted, due to its specific nature and the local environment in which it is conducted, poses a high risk, in particular to third parties on the ground. (b) The operator shall provide the following information to the competent authority: (1) the official name and business name, address, and mailing address of the applicant; (2) a description of the management system, including organisational structure; (3) a description of the proposed operation, including the type(s), and number of aircraft to be operated; (4) the risk assessment documentation and related standard operating procedures, required by SPO.OP.230; (5) a statement that all the documentation sent to the competent authority has been verified by the operator and found in compliance with the applicable requirements. (c) The application for an authorisation or its amendment shall be made in a form and manner established by the competent authority, taking into account the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules. ORO.SPO.115 Changes (a) Any change affecting the scope of the authorisation or the authorised operations shall require prior approval of the competent authority. Any change not covered by the initial risk assessment, shall require the submission of an amended risk assessment and SOP to the competent authority. (b) The application for approval of a change shall be submitted before any such change takes place, in order to enable the competent authority to determine continued compliance with Regulation (EC) No 216/2008 and its Implementing Rules and to amend, if necessary, the authorisation. The operator shall provide the competent authority with any relevant documentation. (c) The change shall only be implemented upon receipt of formal approval by the competent authority in accordance with ARO.OPS.150. (d) The operator shall operate under the conditions prescribed by the competent authority during such changes, as applicable. ORO.SPO.120 Continued validity (a) An operator holding a specialised operation authorisation shall comply with the scope and privileges defined in the authorisation. (b) The operators authorisation shall remain valid subject to: (1) the operator remaining in compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules, taking into account the provisions related to the handling of findings as specified under ORO.GEN.150; (2) the competent authority being granted access to the operator as defined in ORO.GEN.140 to determine continued compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules; and (3) the authorisation not being surrendered or revoked. (c) Upon revocation or surrender the authorisation shall be returned to the competent authority without delay.. (u) ORO.MLR.100(b) is replaced by the following: (b) The content of the OM shall reflect the requirements set out in this Annex, Annex IV (Part-CAT), Annex V (Part-SPA), Annex VI (Part-NCC) and Annex VIII (Part-SPO), as applicable, and shall not contravene the conditions contained in the operations specifications to the air operator certificate (AOC), the SPO authorisation or the declaration and the list of specific approvals, as applicable.. (v) In ORO.MLR.100, the following point (g1) is inserted: (g1) For SPO authorisation holders, any amendment associated with the authorised standard operating procedures, prior approval shall be obtained before the amendment becomes effective. (w) In ORO.MLR.100(h), the words and (g1) are inserted after Notwithstanding (g). (x) In ORO.MLR.101, the first sentence is replaced by the following: Except for operations with single engined propeller-driven aeroplanes with a MOPSC of 5 or single engined non-complex helicopters with a MOPSC of 5, taking off and landing at the same aerodrome or operating site, under VFR by day, and for operations with sailplanes and balloons, the main structure of the OM shall be as follows:. (y) ORO.MLR.115(a) is replaced by the following: (a) The following records shall be stored for at least 5 years. (1) for CAT operators, records of the activities referred to in ORO.GEN.200; (2) for declared operators, a copy of the operators declaration, details of approvals held and operations manual; (3) for SPO authorisation holders, in addition to (a)(2), records related to the risk assessment conducted in accordance with SPO.OP.230 and related standard operating procedures. (z) In ORO.MLR.115(b)(4), a comma and the words if applicable are added after dangerous goods. (aa) In ORO.SEC.100.A the title is replaced by the followings ORO.SEC.100 Flight crew compartment security  aeroplanes. (ab) In ORO.SEC.100.H, the title is replaced by the following ORO.SEC.105 Flight crew compartment security  helicopters. (ac) ORO.FC.005 is replaced by the following: ORO.FC.005 Scope This Subpart establishes requirements to be met by the operator related to flight crew training, experience and qualification and comprises: (a) SECTION 1 specifying common requirements applicable to both non-commercial operations of complex motor-powered aircraft and any commercial operation; (b) SECTION 2 specifying additional requirements applicable to commercial air transport operations, with the exception of: (1) commercial air transport operations of sailplanes or balloons; or (2) commercial air transport operations of passengers conducted under visual flight rules (VFR) by day, starting and ending at the same aerodrome or operating site and within a local area specified by the competent authority, with  single-engined propeller-driven aeroplanes having a maximum certified take-off mass of 5 700 kg or less and a MOPSC of 5; or  other-than-complex motor-powered helicopters, single engined, with a MOPSC of 5. (c) SECTION 3 specifying additional requirements for commercial specialised operations and for those referred to in b(1) and (2).. (ad) In ORO.FC.105: (i) in point (c), first sentence, the words In the case of commercial operations of aeroplanes and helicopters, followed by a comma, are inserted at the beginning; (ii) point (d) is replaced by the following: (d) Point (c) shall not apply in the case of: (1) performance class B aeroplanes involved in commercial air transport operations under VFR by day; and (2) commercial air transport operations of passengers conducted under VFR by day, starting and ending at the same aerodrome or operating site or within a local area specified by the competent authority, with other than complex motor-powered helicopters, single-engined, with a MOPSC of 5.. (ae) ORO.FC.145(c) is replaced by the following: (c) In the case of CAT operations, training and checking programmes, including syllabi and use of individual flight simulation training devices (FSTDs), shall be approved by the competent authority.. (af) After ORO.FC.H.250, the following SECTION is added: SECTION 3 Additional requirements for commercial specialised operations and CAT operations referred to in ORO.FC.005(b)(1) and (2) ORO.FC.330 Recurrent training and checking  operator proficiency check (a) Each flight crew member shall complete operator proficiency checks to demonstrate his/her competence in carrying out normal, abnormal and emergency procedures, covering the relevant aspects associated with the specialised tasks described in the operations manual. (b) Appropriate consideration shall be given when operations are undertaken under IFR or at night. (c) The validity period of the operator proficiency check shall be 12 calendar months. The validity period shall be counted from the end of the month when the check was taken. When the operator proficiency check is undertaken within the last three months of the validity period, the new validity period shall be counted from the original expiry date.. (ag) In ORO.CC.100(a) second sentence, the words Except for balloons, followed by a comma, are inserted at the beginning. (ah) Appendix I is replaced by the following: Appendix I Text of image DECLARATION in accordance with Commission Regulation (EU) No 965/2012 on Air operations Operator Name: Place in which the operator is established or residing and place from which the operations are directed: Name and contact details of the accountable manager: Continuing airworthiness management organisation in accordance with Regulation (EC) No 2042/2003 Name and address of the organisation and approval reference (as per EASA Form 14) Aircraft operation Starting date of operation/applicability date of the change: Type(s) of operation: Ã¯   Part-NCC: (specify if passenger and/or cargo) Ã¯   Part-SPO: (specify which type of activity) Type(s) of aircraft, registration(s) and main base: Details of approvals held (attach list of specific approvals to the declaration, if applicable) Details of specialised operations authorisation held (attach authorisations, if applicable) List of alternative means of compliance with references to the AMCs they replace (attach to the declaration) Statements Ã¯   The management system documentation including the operations manual reflect the applicable requirements set out in Part-ORO, Part-NCC, Part-SPO and Part-SPA. All flights will be carried out in accordance with the procedures and instructions specified in the operations manual. Ã¯   All aircraft operated hold a valid certificate of airworthiness and comply with Commission Regulation (EC) No 2042/2003. Ã¯   All flight crew members and cabin crew members as applicable, are trained in accordance with the applicable requirements. Ã¯   (If applicable) The operator has implemented and demonstrated conformance to an officially recognised industry standard. Reference of the standard: Certification body: Date of the last conformance audit: Ã¯   Any change in the operation that affects the information disclosed in this declaration will be notified to the competent authority. Ã¯   The operator confirms that the information disclosed in this declaration is correct. Date, name and signature of the accountable manager (4) Annex IV to Regulation (EU) No 965/2012 is amended as follows: (a) All references to Regulation (EC) No 1702/2003 are replaced by references to Regulation (EU) No 748/2012. (b) The following CAT.GEN.105 is added: CAT.GEN.105 Touring motor gliders, powered sailplanes and mixed balloons (a) Powered sailplanes, excluding touring motor gliders, shall be operated and equipped in compliance with the requirements applicable to sailplanes. (b) Touring motor gliders (TMGs) shall be operated following the requirements for: (1) aeroplanes when they are power-driven by an engine; and (2) sailplanes when operated without using an engine. (c) TMGs shall be equipped in compliance with the requirements applicable to aeroplanes, unless otherwise specified in CAT.IDE.A. (d) Mixed balloons shall be operated in accordance with the requirements for hot-air balloons.. (c) CAT.GEN.MPA.180(a)(5) and (6) are replaced by the following: (5) a certified true copy of the air operator certificate (AOC), including an English translation when the AOC has been issued in another language; (6) the operations specifications relevant to the aircraft type, issued with the AOC, including an English translation when the operations specifications have been issued in another language;. (d) In SUBPART A  GENERAL REQUIREMENTS, the following SECTION is inserted: SECTION 2 Non motor-powered aircraft CAT.GEN.NMPA.100 Responsibilities of the commander (a) The commander shall: (1) be responsible for the safety of all crew members and passengers on board, as soon as the commander arrives on board of the aircraft, until the commander leaves the aircraft at the end of the flight; (2) be responsible for the operation and safety of the aircraft: (i) for balloons, from the moment the inflating of the envelope is started until the envelope is deflated, unless the commander has delegated the responsibility to another qualified person during the filling phase until the commander arrives as specified in the operations manual (OM); (ii) for sailplanes, from the moment the launch procedure is started until the sailplane comes to a rest at the end of the flight; (3) have authority to give all commands and take any appropriate actions for the purpose of securing the safety of the aircraft and of persons and/or property carried therein in accordance with 7.c of Annex IV to Regulation (EC) No 216/2008; (4) have authority not to embark and to disembark any person that may represent a potential hazard to the safety of the aircraft or its occupants; (5) not allow a person to be carried in the aircraft who appears to be under the influence of alcohol or drugs to the extent that the safety of the aircraft or its occupants is likely to be endangered; (6) ensure that all passengers have received a safety briefing; (7) ensure that all operational procedures and checklists are complied with in accordance with the operations manual; (8) ensure that the pre-flight inspection has been carried out in accordance with the requirements of Annex I (Part-M) to Regulation (EC) No 2042/2003; (9) be satisfied that relevant emergency equipment remains easily accessible for immediate use; (10) comply with the relevant requirements of the operators occurrence reporting schemes; (11) comply with all flight and duty time limitations (FTL) and rest requirements applicable to his/her activities; (12) when undertaking duties for more than one operator: (i) maintain his/her individual records regarding flight and duty times and rest periods as referred to in applicable FTL requirements; and (ii) provide each operator with the data needed to schedule activities in accordance with the applicable FTL requirements. (b) The commander shall not perform duties on an aircraft: (1) when under the influence of psychoactive substances or alcohol or when unfit due to injury, fatigue, medication, sickness or other similar causes; (2) until a reasonable time period has elapsed after deep water diving or following blood donation; (3) if applicable medical requirements are not fulfilled; (4) if he/she is in any doubt of being able to accomplish his/her assigned duties; or (5) if he/she knows or suspects that he/she is suffering from fatigue as referred to in 7.f of Annex IV to Regulation (EC) No 216/2008 or feels otherwise unfit, to the extent that the flight may be endangered. (c) The commander shall, in an emergency situation that requires immediate decision and action, take any action the commander considers necessary under the circumstances in accordance with 7.d of Annex IV to Regulation (EC) No 216/2008. In such cases he/she may deviate from rules, operational procedures and methods in the interest of safety. (d) The commander of a balloon shall: (1) be responsible for the pre-flight briefing of those persons assisting in the inflation and deflation of the envelope; (2) ensure that no person is smoking on board or within the direct vicinity of the balloon; and (3) ensure that persons assisting in the inflation and deflation of the envelope wear appropriate protective clothing. CAT.GEN.NMPA.105 Additional balloon crew member (a) When a balloon carries more than 19 passengers, at least one additional crew member appropriately experienced and trained shall be present on board to assist passengers in the event of an emergency. (b) The additional crew member shall not perform duties on a balloon: (1) when under the influence of psychoactive substances or alcohol; (2) when unfit due to injury, fatigue, medication, sickness or other similar causes; or (3) until a reasonable time period has elapsed after deep water diving or following blood donation. CAT.GEN.NMPA.110 Authority of the commander The operator shall take all reasonable measures to ensure that all persons carried in the aircraft obey all lawful commands given by the commander for the purpose of securing the safety of the aircraft and of persons or property carried therein. CAT.GEN.NMPA.115 Common language The operator shall ensure that all crew members can communicate with each other in a common language. CAT.GEN.NMPA.120 Portable electronic devices The operator shall not permit any person to use a portable electronic device (PED) on board an aircraft that could adversely affect the performance of the aircrafts systems and equipment and shall take all reasonable measures to prevent such use. CAT.GEN.NMPA.125 Information on emergency and survival equipment carried The operator shall at all times have available for immediate communication to rescue coordination centres (RCCs) lists containing information on the emergency and survival equipment carried on board any of their aircraft. CAT.GEN.NMPA.130 Alcohol and drugs The operator shall take all reasonable measures to ensure that no person enters or is in an aircraft when under the influence of alcohol or drugs to the extent that the safety of the aircraft or its occupants is likely to be endangered. CAT.GEN.NMPA.135 Endangering safety The operator shall take all reasonable measures to ensure that no person recklessly or negligently acts or omits to act so as to: (a) endanger an aircraft or person therein or on the ground; or (b) cause or permit an aircraft to endanger any person or property. CAT.GEN.NMPA.140 Documents, manuals and information to be carried (a) The following documents, manuals and information shall be carried on each flight, as originals or copies unless otherwise specified: (1) the aircraft flight manual (AFM), or equivalent document(s); (2) the original certificate of registration; (3) the original certificate of airworthiness (CofA); (4) the noise certificate, if applicable; (5) a copy of the air operator certificate (AOC); (6) the operations specifications relevant to the aircraft type, issued with the AOC, if applicable; (7) the aircraft radio licence, if applicable; (8) the third party liability insurance certificate(s); (9) the journey log, or equivalent, for the aircraft; (10) the aircraft technical log, in accordance with Annex I (Part-M) to Regulation (EC) No 2042/2003, if applicable; (11) the MEL or CDL, if applicable; (12) details of the filed air traffic service (ATS) flight plan, if applicable; (13) current and suitable aeronautical charts for the route of the proposed flight and all routes along which it is reasonable to expect that the flight may be diverted; (14) procedures and visual signals information for use by intercepting and intercepted aircraft; (15) information concerning search and rescue services for the area of the intended flight; (16) appropriate notices to airmen (NOTAMs) and aeronautical information service (AIS) briefing documentation; (17) appropriate meteorological information; (18) passenger manifests, if applicable; (19) for sailplanes, mass and balance documentation and for balloons, mass documentation; (20) the operational flight plan, if applicable; and (21) any other documentation that may be pertinent to the flight or is required by the States concerned with the flight. (b) Notwithstanding (a), the documents, manuals and information specified there may be carried in the retrieve vehicle or retained at the aerodrome or operating site on flights intending to: (1) take off and land at the same aerodrome or operating site; or (2) remain within a local area specified in the operations manual. CAT.GEN.NMPA.145 Provision of documentation and records The commander shall, within a reasonable time of being requested to do so by a person authorised by an authority, provide to that person the documentation required to be carried on board. CAT.GEN.NMPA.150 Transport of dangerous goods (a) The transport of dangerous goods shall not be permitted, except when: (1) they are not subject to the Technical Instructions for the Safe Transport of Dangerous Goods by Air (ICAO Doc 9284-AN/905) in accordance with Part 1 of those Instructions; or (2) they are carried by passengers or crew members, or are in baggage, in accordance with Part 8 of the Technical Instructions. (b) The operator shall establish procedures to ensure that all reasonable measures are taken to prevent dangerous goods from being carried on board inadvertently. (c) The operator shall provide personnel with the necessary information enabling them to carry out their responsibilities.. (e) In CAT.OP.MPA.151, the following point (a1) is inserted: (a1) Notwithstanding CAT.OP.MPA.150(b) to (d), for operations taking off and landing at the same aerodrome or operating site with ELA2 aeroplanes under VFR by day the operator shall specify the minimum final reserve fuel in the OM. This minimum final reserve fuel shall not be less than the amount needed to fly for a period of 45 minutes.. (f) In SUBPART B  OPERATIONAL PROCEDURES, the following SECTION is inserted: SECTION 2 Non motor-powered aircraft CAT.OP.NMPA.100 Use of aerodromes and operating sites The operator shall only use aerodromes and operating sites that are adequate for the type(s) of aircraft and operation(s) concerned. CAT.OP.NMPA.105 Noise abatement procedures  balloons and powered sailplanes The commander shall take into account the effect of aircraft noise while ensuring that safety has priority over noise abatement. CAT.OP.NMPA.110 Fuel or ballast supply and planning  balloons (a) The operator shall ensure that the fuel or ballast carried is sufficient for the intended flight duration plus a reserve of 30 minutes of flight. (b) Fuel or ballast supply calculations shall be based upon at least the following operating conditions under which the flight is to be conducted: (1) data provided by the balloon manufacturer; (2) anticipated masses; (3) expected meteorological conditions; and (4) air navigation services provider(s) procedures and restrictions. (c) The calculations shall be documented in an operational flight plan. CAT.OP.NMPA.115 Carriage of special categories of passengers (SCPs) Persons requiring special conditions, assistance and/or devices when carried on a flight shall be considered as SCPs and be carried under conditions that ensure the safety of the aircraft and its occupants according to procedures established by the operator. CAT.OP.NMPA.120 Passenger briefing The operator shall ensure that passengers are given a safety briefing before or, where appropriate, during the flight. CAT.OP.NMPA.125 Flight preparation Before commencing the flight, the commander shall: (a) ascertain by every reasonable means available that the ground facilities including communication facilities and navigation aids available and directly required on such a flight, for the safe operation of the aircraft, are adequate for the type of operation under which the flight is to be conducted; and (b) be familiar with all available meteorological information appropriate to the intended flight. Preparation for a flight away from the vicinity of the place of departure shall include: (1) a study of available current weather reports and forecasts; and (2) the planning of an alternative course of action to provide for the eventuality that the flight cannot be completed as planned, because of weather conditions. CAT.OP.NMPA.130 Submission of the ATS flight plan (a) If an ATS flight plan is not submitted because it is not required by the rules of the air, adequate information shall be deposited in order to permit alerting services to be activated if required. (b) When operating from a site where it is impossible to submit an ATS flight plan, the ATS flight plan shall be transmitted as soon as possible after take-off by the commander or the operator. CAT.OP.NMPA.135 Securing of passenger and pilot compartments  balloons The commander shall ensure that before take-off and landing, and whenever deemed necessary in the interest of safety: (a) all equipment and baggage are properly secured; and (b) emergency evacuation remains possible. CAT.OP.NMPA.140 Smoking on board No person shall be allowed to smoke on board a sailplane or balloon. CAT.OP.NMPA.145 Meteorological conditions The commander shall only commence or continue a VFR flight if the latest available meteorological information indicates that the weather conditions along the route and at the intended destination at the estimated time of use will be at or above the applicable VFR operating minima. CAT.OP.NMPA.150 Ice and other contaminants  ground procedures The commander shall only commence take-off if the aircraft is clear of any deposit that might adversely affect the performance or controllability of the aircraft, except as permitted in accordance with the AFM. CAT.OP.NMPA.155 Take-off conditions Before commencing take-off, the commander shall be satisfied that according to the information available to him/her, the weather at the aerodrome or operating site would not prevent a safe take-off and departure. CAT.OP.NMPA.160 Simulated abnormal situations in flight The commander shall ensure that when carrying passengers abnormal or emergency situations that require the application of abnormal or emergency procedures are not simulated. CAT.OP.NMPA.165 In-flight fuel and ballast management  balloons The commander shall check at regular intervals that the amount of usable fuel and ballast remaining in flight is not less than the fuel and ballast needed to complete the intended flight and the reserve planned for landing. CAT.OP.NMPA.170 Use of supplemental oxygen The commander shall ensure that flight crew members engaged in performing duties essential to the safe operation of the aircraft in flight use supplemental oxygen continuously whenever the pressure altitude exceeds 10 000 ft for a period of more than 30 minutes and whenever the pressure altitude exceeds 13 000 ft. CAT.OP.NMPA.175 Approach and landing conditions Before commencing an approach to land, the commander shall be satisfied that, according to the information available to him/her, the weather at the intended aerodrome or operating site and the condition of the surface intended to be used would not prevent a safe approach and landing. CAT.OP.NMPA.180 Operational limitations  hot-air balloons (a) A hot-air balloon shall not land during night, except in emergency situation. (b) A hot-air balloon may take-off during night, provided sufficient fuel is carried for a landing during day. CAT.OP.NMPA.185 Operational limitations  sailplanes A sailplane shall only be operated during day.. (g) In CAT.POL.A.240(b)(4), ORO.OPS is replaced by ORO.FC. (h) In CAT.POL.A.310, the following point (e) is added: (e) The requirements in (a)(3), (a)(4), (a)(5), (b)(2) and (c)(2) shall not be applicable to VFR operations by day.. (i) In CAT.POL.A.405(b), the reference to CAT.POL.A.405(b) or (c) is replaced by a reference to CAT.POL.A.400(b) or (c). (j) In SUBPART C  AIRCRAFT PERFORMANCE AND OPERATING LIMITATIONS the following SECTIONS 4 and 5 are inserted: SECTION 4 Sailplanes CAT.POL.S.100 Operating limitations (a) During any phase of operation, the loading, the mass and the centre of gravity (CG) position of the sailplane shall comply with any limitation specified in the AFM or the operations manual (OM) if more restrictive. (b) Placards, listings, instrument markings, or combinations thereof, containing those operating limitations prescribed by the AFM for visual presentation, shall be displayed in the sailplane. CAT.POL.S.105 Weighing (a) The operator shall ensure that the mass and the CG of the sailplane have been established by actual weighing prior to initial entry into service. The accumulated effects of modifications and repairs on the mass and balance shall be accounted for and properly documented. Such information shall be made available to the commander. The sailplane shall be reweighed if the effect of modifications on the mass and balance is not accurately known. (b) The weighing shall be accomplished by the manufacturer of the sailplane or in accordance with Regulation (EC) No 2042/2003 as applicable. CAT.POL.S.110 Performance The commander shall only operate the sailplane if the performance is adequate to comply with the applicable rules of the air and any other restrictions applicable to the flight, the airspace or the aerodromes or operating sites used, taking into account the charting accuracy of any charts and maps used. SECTION 5 Balloons CAT.POL.B.100 Operating limitations (a) During any phase of operation, the loading and the mass of the balloon shall comply with any limitation specified in the AFM or the operations manual (OM) if more restrictive. (b) Placards, listings, instrument markings, or combinations thereof, containing those operating limitations prescribed by the AFM for visual presentation, shall be displayed in the balloon. CAT.POL.B.105 Weighing (a) The operator shall ensure that the mass of the balloon has been established by actual weighing prior to initial entry into service. The accumulated effects of modifications and repairs on the mass shall be accounted for and properly documented. Such information shall be made available to the commander. The balloon shall be reweighed if the effect of modifications on the mass is not accurately known. (b) The weighing shall be accomplished by the manufacturer of the balloon or in accordance with Regulation (EC) No 2042/2003 as applicable. CAT.POL.B.110 System for determining the mass (a) The operator of a balloon shall establish a system specifying how the following items are accurately determined for each flight so to enable the commander to verify that the limitations of the AFM are complied with: (1) balloon empty mass; (2) mass of the traffic load; (3) mass of the fuel or ballast load; (4) take-off mass; (5) loading of the balloon performed under the supervision of the commander or qualified personnel; (6) preparation and disposition of all documentation. (b) The mass computation based on electronic calculations shall be replicable by the commander. (c) The mass documentation shall be prepared prior to each flight and documented in an operational flight plan. CAT.POL.B.115 Performance The commander shall only operate the balloon if the performance is adequate to comply with the applicable rules of the air and any other restrictions applicable to the flight, the airspace or the aerodromes or operating sites used, taking into account the charting accuracy of any charts and maps used.. (k) In CAT.IDE.A.100(c), CAT.IDE.A.215(d) and in CAT.IDE.H.100(c), the word must is replaced by shall. (l) In CAT.IDE.A.260, Figure 1 is replaced by the following figure: Figure 1 (m) In SUBPART D  INSTRUMENTS, DATA AND EQUIPMENT the following SECTIONS 3 and 4 are inserted: SECTION 3 Sailplanes CAT.IDE.S.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with Regulation (EU) No 748/2012 if they are: (1) used by the flight crew to control the flight path; (2) used to comply with CAT.IDE.S.140; (3) used to comply with CAT.IDE.S.145; or (4) installed in the sailplane. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable light; (2) accurate time piece; and (3) survival and signalling equipment. (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments or equipment shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008; and (2) the instruments and equipment shall not affect the airworthiness of the sailplane, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is seated. (e) All required emergency equipment shall be easily accessible for immediate use. CAT.IDE.S.105 Minimum equipment for flight A flight shall not be commenced when any of the sailplane instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless the sailplane is operated in accordance with the minimum equipment list (MEL). CAT.IDE.S.110 Operations under VFR  flight and navigational instruments (a) Sailplanes operated under VFR by day shall be equipped with a means of measuring and displaying: (1) in the case of powered sailplanes, magnetic heading; (2) time in hours, minutes and seconds; (3) pressure altitude; and (4) indicated airspeed. (b) Sailplanes operating in conditions where the sailplane cannot be maintained in a desired attitude without reference to one or more additional instruments, shall be, in addition to (a), equipped with a means of measuring and displaying: (1) vertical speed; (2) attitude or turn and slip; and (3) magnetic heading. CAT.IDE.S.115 Cloud flying  flight and navigational instruments Sailplanes performing cloud flying shall be equipped with a means of measuring and displaying: (a) magnetic heading; (b) time in hours, minutes and seconds; (c) pressure altitude; (d) indicated airspeed; (e) vertical speed; and (f) attitude or turn and slip. CAT.IDE.S.120 Seats and restraint systems (a) Sailplanes shall be equipped with: (1) a seat for each person on board; and (2) a seat belt with upper torso restraint system for each seat according to the AFM. (b) A seat belt with upper torso restraint system shall have a single point release. CAT.IDE.S.125 Supplemental oxygen Sailplanes operated at pressure altitudes above 10 000 ft shall be equipped with oxygen storage and dispensing apparatus carrying enough breathing oxygen to supply: (a) crew members for any period in excess of 30 minutes when the pressure altitude will be between 10 000 ft and 13 000 ft; and (b) all crew members and passengers for any period that the pressure altitude will be above 13 000 ft. CAT.IDE.S.130 Flight over water The commander of a sailplane operated over water shall determine the risks to survival of the occupants of the sailplane in the event of a ditching, based on which he/she shall determine the carriage of: (a) a life-jacket, or equivalent individual floatation device, for each person on board, that shall be worn or stowed in a position that is readily accessible from the seat of the person for whose use it is provided; (b) an emergency locator transmitter (ELT) or a personal locator beacon (PLB), carried by a crew member or a passenger, capable of transmitting simultaneously on 121,5 MHz and 406 MHz; and (c) equipment for making distress signals, when operating a flight: (1) over water beyond gliding distance from the land; or (2) where the take-off or approach path is so disposed over water that in the event of a mishap there would be a likelihood of ditching. CAT.IDE.S.135 Survival equipment Sailplanes operated over areas in which search and rescue would be especially difficult shall be equipped with such signalling devices and life-saving equipment as appropriate to the area overflown. CAT.IDE.S.140 Radio communication equipment (a) When required by the airspace being flown, sailplanes shall be equipped with radio communication equipment capable of conducting two-way communication with those aeronautical stations or those frequencies to meet airspace requirements. (b) Radio communication equipment, if required by (a), shall provide for communication on the aeronautical emergency frequency 121,5 MHz. CAT.IDE.S.145 Navigation equipment Sailplanes shall be equipped with any navigation equipment necessary to proceed in accordance with: (a) the ATS flight plan if applicable; and (b) the applicable airspace requirements. CAT.IDE.S.150 Transponder When required by the airspace being flown, sailplanes shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities. SECTION 4 Balloons CAT.IDE.B.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with Regulation (EC) No 748/2012 if they are: (1) used by the flight crew to determine the flight path; (2) used to comply with CAT.IDE.B.155; or (3) installed in the balloon. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable light; (2) accurate time piece; (3) first-aid kit; (4) survival and signalling equipment; (5) alternative source of ignition; (6) fire blanket or fire resistant cover; (7) drop line; and (8) knife. (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments or equipment shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008; and (2) the instruments and equipment shall not affect the airworthiness of the balloon, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is assigned. (e) All required emergency equipment shall be easily accessible for immediate use. CAT.IDE.B.105 Minimum equipment for flight A flight shall not be commenced when any of the balloon instruments, items of equipment or functions, required for the intended flight, are inoperative, unless the balloon is operated in accordance with the minimum equipment list (MEL). CAT.IDE.B.110 Operating lights Balloons operated at night shall be equipped with: (a) anti-collision lights; (b) a means to provide adequate illumination for all instruments and equipment essential to the safe operation of the balloon; and (c) an independent portable light. CAT.IDE.B.115 Operations under VFR  flight and navigational instruments and associated equipment Balloons operated under VFR shall be equipped with: (a) a means of displaying drift direction; and (b) a means of measuring and displaying: (1) time in hours, minutes and seconds; (2) vertical speed, if required by the AFM; (3) pressure altitude, if required by the AFM, if required by air space requirements or when altitude needs to be controlled for the use of oxygen; and (4) except for gas balloons, the pressure of each burning gas supply line. CAT.IDE.B.120 Restraint systems Balloons with a separate compartment for the commander shall be equipped with a restraint system for the commander. CAT.IDE.B.125 First-aid kit (a) Balloons shall be equipped with a first-aid kit. (b) An additional first-aid kit shall be carried in the retrieve vehicle. (c) The first-aid kit shall be: (1) readily accessible for use; and (2) kept up-to-date. CAT.IDE.B.130 Supplemental oxygen Balloons operated at pressure altitudes above 10 000 ft shall be equipped with oxygen storage and dispensing apparatus carrying enough breathing oxygen to supply: (a) crew members for any period in excess of 30 minutes when the pressure altitude will be between 10 000 ft and 13 000 ft; and (b) all crew members and passengers for any period that the pressure altitude will be above 13 000 ft. CAT.IDE.B.135 Hand fire extinguishers Hot-air balloons shall be equipped with at least one hand fire extinguisher as required by the applicable airworthiness code. CAT.IDE.B.140 Flight over water The commander of a balloon operated over water shall determine the risks to survival of the occupants of the balloon in the event of a ditching, based on which he/she shall determine the carriage of: (a) a life-jacket for each person on board, or equivalent individual floatation device for each person on board younger than 24 months, that shall be worn or stowed in a position that is readily accessible from the station of the person for whose use it is provided; (b) an emergency locator transmitter (ELT) or a personal locator beacon (PLB), carried by a crew member or a passenger, capable of transmitting simultaneously on 121,5 MHz and 406 MHz; and (c) equipment for making distress signals. CAT.IDE.B.145 Survival equipment Balloons operated over areas in which search and rescue would be especially difficult shall be equipped with such signalling devices and life-saving equipment as appropriate to the area overflown. CAT.IDE.B.150 Miscellaneous equipment (a) Balloons shall be equipped with protective gloves for each crew member. (b) Hot-air balloons shall be equipped with: (1) an alternative source of ignition; (2) a means of measuring and indicating fuel quantity; (3) a fire blanket or fire resistant cover; and (4) a drop line of at least 25 m in length. (c) Gas balloons shall be equipped with: (1) a knife; and (2) a drop line of at least 20 m in length made of natural fibre or electrostatic conductive material. CAT.IDE.B.155 Radio communication equipment (a) When required by airspace requirements, balloons shall be equipped with radio communication equipment at the pilots station, capable of conducting two-way communication with those aeronautical stations or those frequencies to meet airspace requirements. (b) Radio communication equipment, if required by (a), shall provide for communication on the aeronautical emergency frequency 121,5 MHz. CAT.IDE.B.160 Transponder When required by the airspace being flown, balloons shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities.. (5) Annex V to Regulation (EU) No 965/2012 is amended as follows: (a) All references to Regulation (EC) No 1702/2003 are replaced by references to Regulation (EU) No 748/2012. (b) In SPA.GEN.100(a)(1), the words air transport are deleted. (c) SPA.DG.100 is replaced by the following: SPA.DG.100 Transport of dangerous goods Except as provided for in Annex IV (Part-CAT), Annex VI (Part-NCC), Annex VII (Part-NCO) and Annex VIII (Part-SPO), the operator shall only transport dangerous goods by air if the operator has been approved by the competent authority.. (6) In Annex VI to Regulation (EU) No 965/2012, point (b) of NCC.POL.125 is replaced by the following: (b) Except for an aeroplane equipped with turboprop engines and a maximum take-off mass at or below 5 700 kg, in the event of an engine failure during take-off, the pilot-in-command shall ensure that the aeroplane is able: (1) to discontinue the take-off and stop within the accelerate-stop distance available or the runway available; or (2) to continue the take-off and clear all obstacles along the flight path by an adequate margin until the aeroplane is in a position to comply with NCC.POL.130.. (7) Annex VII to Regulation (EU) No 965/2012 is amended as follows: (a) All references to Regulation (EC) No 1702/2003 are replaced by references to Regulation (EU) No 748/2012. (b) NCO.GEN.102 is amended as follows: (i) the title is replaced by the following: Touring motor gliders, powered sailplanes and mixed balloons; (ii) the following point (d) is added: (d) Mixed balloons shall be operated in accordance with the requirements for hot-air balloons.. (c) The following point NCO.GEN.103 is inserted: NCO.GEN.103 Introductory flights Introductory flights referred to in Article 6(5)(c) of this Regulation when conducted in accordance with this Annex, shall: (a) start and end at the same aerodrome or operating site, except for balloons and sailplanes; (b) be operated under VFR by day; (c) be overseen by a nominated person responsible for their safety; and (d) comply with any other conditions stipulated by the competent authority.. (d) NCO.GEN.106 is replaced by the following: NCO.GEN.106 Pilot-in-command responsibilities and authority  balloons The pilot-in-command of a balloon shall in addition to NCO.GEN.105: (a) be responsible for the pre-flight briefing of those persons assisting in the inflation and deflation of the envelope; (b) ensure that no person is smoking on board or within the direct vicinity of the balloon; and (c) ensure that persons assisting in the inflation and deflation of the envelope wear appropriate protective clothing.. (e) In NCO.GEN.135(a)(10), the word area is inserted after the words for the route. (f) In NCO.OP.110(c), first sentence, the word only is inserted after shall. (g) The title of NCO.OP.113 is replaced by the following: Aerodrome operating minima  onshore circling operations with helicopters. (h) In NCO.OP.127(a) and (b), the word gas is deleted. (i) NCO.OP.215 is replaced by the following: NCO.OP.215 Operational limitations  hot-air balloons (a) A hot-air balloon shall not land during night, except in emergency. (b) A hot-air balloon may take off during night, provided sufficient fuel is carried for a landing during day.. (j) NCO.POL.105(b) is replaced by the following: (b) The weighing shall be accomplished: (1) for aeroplanes and helicopters, by the manufacturer of the aircraft or by an approved maintenance organisation; and (2) for sailplanes and balloons, by the manufacturer of the aircraft or in accordance with Commission Regulation (EC) No 2042/2003, as applicable.. (k) NCO.IDE.B.110 is replaced by the following: NCO.IDE.B.110 Operating lights Balloons operated at night shall be equipped with: (a) anti-collision lights; (b) a means to provide adequate illumination for all instruments and equipment essential to the safe operation of the balloon; and (c) an independent portable light.. (l) NCO.IDE.B.125 is replaced by the following: NCO.IDE.B.125 Hand fire extinguishers Hot air -balloons shall be equipped with at least one hand fire extinguisher, if required by the applicable certification specifications.. (m) NCO.IDE.B.140 is replaced by the following: NCO.IDE.B.140 Miscellaneous equipment (a) Balloons shall be equipped with protective gloves for each crew member. (b) Hot-air balloons shall be equipped with: (1) an alternative source of ignition; (2) a means of measuring and indicating fuel quantity; (3) a fire blanket or fire resistant cover; and (4) a drop line of at least 25 metres (m) in length. (c) Gas balloons shall be equipped with: (1) a knife; and (2) a drop line of at least 20 m in length made of natural fibre or electrostatic conductive material.. (n) The following SUBPART E is added: SUBPART E SPECIFIC REQUIREMENTS SECTION 1 General NCO.SPEC.100 Scope This subpart establishes specific requirements to be followed by a pilot-in-command conducting non-commercial specialised operations with other-than-complex motor-powered aircraft. NCO.SPEC.105 Checklist (a) Before commencing a specialised operation, the pilot-in-command shall conduct a risk assessment, assessing the complexity of the activity to determine the hazards and associated risks inherent in the operation and establish mitigating measures. (b) A specialised operation shall be performed in accordance with a checklist. Based on the risk assessment, the pilot-in-command shall establish such checklist appropriate to the specialised activity and aircraft used, taking account of any section of this subpart. (c) The checklist that is relevant to the duties of the pilot-in-command, crew members and task specialists shall be readily accessible on each flight. (d) The checklist shall be regularly reviewed and updated, as appropriate. NCO.SPEC.110 Pilot-in-command responsibilities and authority Whenever crew members or task specialists are involved in the operation, the pilot-in-command shall (a) ensure compliance of crew members and task specialists with NCO.SPEC.115 and NCO.SPEC.120; (b) not commence a flight if any crew member or task specialist is incapacitated from performing duties by any cause such as injury, sickness, fatigue or the effects of any psychoactive substance; (c) not continue a flight beyond the nearest weather-permissible aerodrome or operating site when any crew member or task specialists capacity to perform duties is significantly reduced from causes such as fatigue, sickness or lack of oxygen; (d) ensure that crew members and task specialists comply with the laws, regulations and procedures of those States where operations are conducted; (e) ensure that all crew members and task specialists are able to communicate with each other in a common language; and (f) ensure that task specialists and crew members use supplemental oxygen continuously whenever the cabin altitude exceeds 10 000 ft for a period of more than 30 minutes and whenever the cabin altitude exceeds 13 000 ft. NCO.SPEC.115 Crew responsibilities (a) The crew member shall be responsible for the proper execution of his/her duties. Crew duties shall be specified in the checklist. (b) Except for balloons, during critical phases of flight or whenever deemed necessary by the pilot-in-command in the interest of safety, the crew member shall be restrained at his/her assigned station unless otherwise specified in the checklist. (c) During flight, the flight crew member shall keep his/her safety belt fastened while at his/her station. (d) During flight, at least one qualified flight crew member shall remain at the controls of the aircraft at all times. (e) The crew member shall not undertake duties on an aircraft: (1) if he/she knows or suspects that he/she is suffering from fatigue as referred to in 7.f. of Annex IV to Regulation (EC) No 216/2008 or feels otherwise unfit to perform his/her duties; or (2) when under the influence of psychoactive substances or alcohol or for other reasons as referred to in 7.g of Annex IV to Regulation (EC) No 216/2008. (f) The crew member who undertakes duties for more than one operator shall: (1) maintain his/her individual records regarding flight and duty times and rest periods as referred to in Annex III (Part-ORO), Subpart FTL to Regulation (EU) No 965/2012, if applicable; and (2) provide each operator with the data needed to schedule activities in accordance with the applicable FTL requirements. (g) The crew member shall report to the pilot-in-command: (1) any fault, failure, malfunction or defect, which he/she believes may affect the airworthiness or safe operation of the aircraft, including emergency systems; and (2) any incident that was endangering, or could endanger, the safety of the operation. NCO.SPEC.120 Task specialists responsibilities (a) The task specialist shall be responsible for the proper execution of his/her duties. Task specialists duties shall be specified in the checklist. (b) Except for balloons, during critical phases of flight or whenever deemed necessary by the pilot-in-command in the interest of safety, the task specialist shall be restrained at his/her assigned station unless otherwise specified in the checklist. (c) The task specialist shall ensure that he/she is restrained when carrying out specialised tasks with external doors opened or removed. (d) The task specialist shall report to the pilot-in-command: (1) any fault, failure, malfunction or defect, which he/she believes may affect the airworthiness or safe operation of the aircraft, including emergency systems; and (2) any incident that was endangering, or could endanger, the safety of the operation. NCO.SPEC.125 Safety briefing (a) Before take-off, the pilot-in-command shall brief task specialists on: (1) emergency equipment and procedures; (2) operational procedures associated with the specialised task before each flight or series of flights (b) The briefing referred to in (a)(2) may not be required if task specialists have been instructed on the operational procedures before the start of the operating season in that calendar year. NCO.SPEC.130 Minimum obstacle clearance altitudes  IFR flights The pilot-in-command shall establish minimum flight altitudes for each flight providing the required terrain clearance for all route segments to be flown in IFR. The minimum flight altitudes shall not be lower than those published by the State overflown. NCO.SPEC.135 Fuel and oil supply  aeroplanes NCO.OP.125(a)(1)(i) does not apply to sailplane-towing, flying display, aerobatic flights or competition flights. NCO.SPEC.140 Fuel and oil supply  helicopters Notwithstanding NCO.OP.126(a)(1), the pilot-in-command of a helicopter may only commence a VFR flight by day remaining within 25 NM of the aerodrome/operating site of departure with reserve fuel of not less than 10 minutes at best-range-speed. NCO.SPEC.145 Simulated situations in flight Unless a task specialist is on-board the aircraft for training, the pilot-in-command shall, when carrying task specialists, not simulate: (a) situations that require the application of abnormal or emergency procedures; or (b) flight in instrument meteorological conditions (IMC). NCO.SPEC.150 Ground proximity detection If installed, the ground proximity warning system may be disabled during those specialised tasks, which by their nature require the aircraft to be operated within a distance from the ground below that which would trigger the ground proximity warning system. NCO.SPEC.155 Airborne collision avoidance system (ACAS II) Notwithstanding NCO.OP.200, the ACAS II may be disabled during those specialised tasks, which by their nature require the aircraft to be operated within a distance from each other below that which would trigger the ACAS. NCO.SPEC.160 Release of dangerous goods The pilot-in-command shall not operate an aircraft over congested areas of cities, towns or settlements or over an open-air assembly of persons when releasing dangerous goods. NCO.SPEC.165 Carriage and use of weapons (a) The pilot-in-command shall ensure that, when weapons are carried on a flight for the purpose of a specialised task, these are secured when not in use. (b) The task specialist using the weapon shall take all necessary measures to prevent the aircraft and persons on board or on the ground from being endangered. NCO.SPEC.170 Performance and operating criteria  aeroplanes When operating an aeroplane at a height of less than 150 m (500 ft) above a non-congested area, for operations of aeroplanes that are not able to sustain level flight in the event of a critical engine failure, the pilot-in-command shall have: (a) established operational procedures to minimise the consequences of an engine failure; and (b) briefed all crew members and task specialists on board on the procedures to be carried out in the event of a forced landing. NCO.SPEC.175 Performance and operating criteria  helicopters (a) The pilot-in-command may operate an aircraft over congested areas provided that: (1) the helicopter is certified in category A or B; and (2) safety measures are established to prevent undue hazard to persons or property on the ground (b) The pilot-in-command shall have: (1) established operational procedures to minimise the consequences of an engine failure; and (2) briefed all crew members and task specialists on board on the procedures to be carried out in the event of a forced landing. (c) The pilot-in-command shall ensure that the mass at take-off, landing or hover shall not exceed the maximum mass specified for: (1) a hover out of ground effect (HOGE) with all engines operating at the appropriate power rating; or (2) if conditions prevail that a HOGE is not likely to be established, the helicopter mass shall not exceed the maximum mass specified for a hover in ground effect (HIGE) with all engines operating at the appropriate power rating, provided prevailing conditions allow a hover in ground effect at the maximum specified mass. SECTION 2 Helicopter external sling load operations (HESLO) NCO.SPEC.HESLO.100 Checklist The checklist for HESLO shall contain: (a) normal, abnormal and emergency procedures; (b) relevant performance data; (c) required equipment; (d) any limitations; and (e) responsibilities and duties of the pilot-in-command, and, if applicable, crew members and task specialists. NCO.SPEC.HESLO.105 Specific HESLO equipment The helicopter shall be equipped with at least: (a) one cargo safety mirror or alternative means to see the hook(s)/load; and (b) one load meter, unless there is another method of determining the weight of the load. NCO.SPEC.HESLO.110 Transportation of dangerous goods The operator transporting dangerous goods to or from unmanned sites or remote locations shall apply to the competent authority for an exemption from the provisions of the Technical Instructions if they intend not to comply with the requirements of those Instructions. SECTION 3 Human external cargo operations (HEC) NCO.SPEC.HEC.100 Checklist The checklist for HEC shall contain: (a) normal, abnormal and emergency procedures; (b) relevant performance data; (c) required equipment; (d) any limitations; and (e) responsibilities and duties of the pilot-in-command, and, if applicable, crew members and task specialists. NCO.SPEC.HEC.105 Specific HEC equipment (a) The helicopter shall be equipped with: (1) hoist operations equipment or cargo hook; (2) one cargo safety mirror or alternative means to see the hook; and (3) one load meter, unless there is another method of determining the weight of the load. (b) The installation of all hoist and cargo hook equipment and any subsequent modifications shall have an airworthiness approval appropriate to the intended function. SECTION 4 Parachute operations (PAR) NCO.SPEC.PAR.100 Checklist The checklist for PAR shall contain: (a) normal, abnormal and emergency procedures; (b) relevant performance data; (c) required equipment; (d) any limitations; and (e) responsibilities and duties of the pilot-in-command, and, if applicable, crew members and task specialists. NCO.SPEC.PAR.105 Carriage of crew members and task specialists The requirement laid down in NCO.SPEC.120(c) shall not be applicable for task specialists performing parachute jumping. NCO.SPEC.PAR.110 Seats Notwithstanding NCO.IDE.A.140(a)(1) and NCO.IDE.H.140(a)(1), the floor of the aircraft may be used as a seat, provided means are available for the task specialist to hold or strap on. NCO.SPEC.PAR.115 Supplemental oxygen Notwithstanding NCO.SPEC.110(f), the requirement to use supplemental oxygen shall not be applicable for crew members other than the pilot-in-command and for task specialists carrying out duties essential to the specialised task, whenever the cabin altitude: (a) exceeds 13 000 ft, for a period of not more than 6 minutes;, or (b) exceeds 15 000 ft, for a period of not more 3 minutes. NCO.SPEC.PAR.120 Release of dangerous goods Notwithstanding NCO.SPEC.160, parachutists may exit the aircraft for the purpose of parachute display over congested areas of cities, towns or settlements or over an open-air assembly of persons whilst carrying smoke train devices, provided these are manufactured for this purpose. SECTION 5 Aerobatic flights (ABF) NCO.SPEC.ABF.100 Checklist The checklist for ABF shall contain: (a) normal, abnormal and emergency procedures; (b) relevant performance data; (c) required equipment; (d) any limitations; and (e) responsibilities and duties of the pilot-in-command, and, if applicable, crew members and task specialists. NCO.SPEC.ABF.105 Documents and information The following documents and information listed in NCO.GEN.135(a) need not be carried during aerobatic flights: (a) details of the filed ATS flight plan, if applicable; (b) current and suitable aeronautical charts for the route/area of the proposed flight and all routes along which it is reasonable to expect that the flight may be diverted; and (c) procedures and visual signals information for use by intercepting and intercepted aircraft. NCO.SPEC.ABF.110 Equipment The following equipment requirements need not be applicable to aerobatic flights: (a) first-aids kit as laid down in NCO.IDE.A.145 and NCO.IDE.H.145; (b) hand-fire extinguishers as laid down in NCO.IDE.A.160 and NCO.IDE.H.180; and (c) emergency locator transmitters or personal locator beacons as laid down in NCO.IDE.A.170 and NCO.IDE.H.170.. (1) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1). ANNEX II ANNEX VIII SPECIALISED OPERATIONS [PART-SPO] SPO.GEN.005 Scope (a) This Annex applies to any specialised operation where the aircraft is used for specialised activities such as agriculture, construction, photography, surveying, observation and patrol, aerial advertisement. (b) Notwithstanding (a), non-commercial specialised operations with other than complex motor-powered aircraft shall comply with Annex VII (Part-NCO). (c) Notwithstanding (a), the following operations with other than complex motor-powered aircraft may be conducted in accordance with Annex VII (Part-NCO): (1) competition flights or flying displays, on the condition that the remuneration or any valuable consideration given for such flights is limited to recovery of direct costs and a proportionate contribution to annual costs, as well as prizes of no more than a value specified by the competent authority. (2) parachute dropping, sailplane towing or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and approved in accordance with Regulation (EU) No 1178/2011, or by an organisation created with the aim of promoting aerial sport or leisure aviation, on the condition that the aircraft is operated by the organisation on the basis of ownership or dry lease, that the flight does not generate profits distributed outside of the organisation, and that whenever non-members of the organisation are involved, such flights represent only a marginal activity of the organisation. SUBPART A GENERAL REQUIREMENTS SPO.GEN.100 Competent authority The competent authority shall be the authority designated by the Member State in which the operator has its principal place of business or is residing. SPO.GEN.101 Means of compliance Alternative means of compliance to those adopted by the Agency may be used by an operator to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules. SPO.GEN.102 Touring motor gliders, -powered sailplanes and mixed balloons (a) Touring motor gliders shall be operated following the requirements for: (1) aeroplanes when they are power-driven by an engine; and (2) sailplanes when operated without using an engine. (b) Touring motor gliders shall be equipped in compliance with the requirements applicable to aeroplanes unless otherwise specified in Subpart D. (c) Powered sailplanes, excluding touring motor gliders, shall be operated and equipped in compliance with the requirements applicable to sailplanes. (d) Mixed balloons shall be operated in accordance with the requirements for hot-air balloons. SPO.GEN.105 Crew responsibilities (a) The crew member shall be responsible for the proper execution of his/her duties. Crew duties shall be specified in the standard operating procedures (SOP) and, where appropriate, in the operations manual. (b) Except for balloons, during critical phases of flight or whenever deemed necessary by the pilot-in-command in the interest of safety, the crew member shall be restrained at his/her assigned station unless otherwise specified in the SOP. (c) During flight, the flight crew member shall keep his/her safety belt fastened while at his/her station. (d) During flight, at least one qualified flight crew member shall remain at the controls of the aircraft at all times. (e) The crew member shall not undertake duties on an aircraft: (1) if he/she knows or suspects that he/she is suffering from fatigue as referred to in 7.f. of Annex IV to Regulation (EC) No 216/2008 or feels otherwise unfit to perform his/her duties; or (2) when under the influence of psychoactive substances or alcohol or for other reasons as referred to in 7.g. of Annex IV to Regulation (EC) No 216/2008. (f) The crew member who undertakes duties for more than one operator shall: (1) maintain his/her individual records regarding flight and duty times and rest periods as referred to in Annex III (Part-ORO), Subpart FTL to Regulation (EU) No 965/2012, if applicable; and (2) provide each operator with the data needed to schedule activities in accordance with the applicable FTL requirements. (g) The crew member shall report to the pilot-in-command: (1) any fault, failure, malfunction or defect, which he/she believes may affect the airworthiness or safe operation of the aircraft, including emergency systems; and (2) any incident that was endangering, or could endanger, the safety of the operation. SPO.GEN.106 Task specialists responsibilities (a) The task specialist shall be responsible for the proper execution of his/her duties. Task specialists duties shall be specified in the SOP. (b) Except for balloons, during critical phases of flight or whenever deemed necessary by the pilot-in-command in the interest of safety, the task specialist shall be restrained at his/her assigned station unless otherwise specified in the SOP. (c) The task specialist shall ensure that he/she is restrained when carrying out specialised tasks with external doors opened or removed. (d) The task specialist shall report to the pilot-in-command: (1) any fault, failure, malfunction or defect, which he/she believes may affect the airworthiness or safe operation of the aircraft, including emergency systems; and (2) any incident that was endangering, or could endanger, the safety of the operation. SPO.GEN.107 Pilot-in-command responsibilities and authority (a) The pilot-in-command shall be responsible for: (1) the safety of the aircraft and of all crew members, task specialists and cargo on board during aircraft operations; (2) the initiation, continuation, termination or diversion of a flight in the interest of safety; (3) ensuring that all operational procedures and checklists are complied with in accordance with the appropriate manual; (4) only commencing a flight if he/she is satisfied that all operational limitations referred to in 2.a.3 of Annex IV to Regulation (EC) No 216/2008 are complied with, as follows: (i) the aircraft is airworthy; (ii) the aircraft is duly registered; (iii) instruments and equipment required for the execution of that flight are installed in the aircraft and are operative, unless operation with inoperative equipment is permitted by the minimum equipment list (MEL) or equivalent document, if applicable, as required in SPO.IDE.A.105, SPO.IDE.H.105, SPO.IDE.S.105 or SPO.IDE.B.105; (iv) the mass of the aircraft and, except in the case of balloons, the centre of gravity location are such that the flight can be conducted within limits prescribed in the airworthiness documentation; (v) all equipment and baggage is properly loaded and secured; and (vi) the aircraft operating limitations as specified in the aircraft flight manual (AFM) will not be exceeded at any time during the flight; (5) not commencing a flight if he/she, or any other crew member or task specialist is incapacitated from performing duties by any cause such as injury, sickness, fatigue or the effects of any psychoactive substance; (6) not continuing a flight beyond the nearest weather-permissible aerodrome or operating site when his/her or any other crew member or task specialists capacity to perform duties is significantly reduced from causes such as fatigue, sickness or lack of oxygen; (7) deciding on acceptance of the aircraft with unserviceabilities in accordance with the configuration deviation list (CDL) or MEL, if applicable; (8) recording utilisation data and all known or suspected defects in the aircraft at the termination of the flight, or series of flights, in the aircraft technical log or journey log for the aircraft; and (9) ensuring that, when installed, flight recorders: (i) are not disabled or switched off during flight; and (ii) in the event of an accident or an incident that is subject to mandatory reporting: (A) are not intentionally erased; (B) are deactivated immediately after the flight is completed; and (C) are reactivated only with the agreement of the investigating authority. (b) The pilot-in-command shall have the authority to refuse carriage of or disembark any person or cargo that may represent a potential hazard to the safety of the aircraft or its occupants. (c) The pilot-in-command shall, as soon as possible, report to the appropriate air traffic services (ATS) unit any hazardous weather or flight conditions encountered that are likely to affect the safety of other aircraft. (d) Notwithstanding the provision of (a)(6), in a multi-crew operation the pilot-in-command may continue a flight beyond the nearest weather-permissible aerodrome when adequate mitigating procedures are in place. (e) The pilot-in-command shall, in an emergency situation that requires immediate decision and action, take any action he/she considers necessary under the circumstances in accordance with 7.d. of Annex IV to Regulation (EC) No 216/2008. In such cases he/she may deviate from rules, operational procedures and methods in the interest of safety. (f) The pilot-in-command shall submit a report of an act of unlawful interference without delay to the competent authority and shall inform the designated local authority. (g) The pilot-in-command shall notify the nearest appropriate authority by the quickest available means of any accident involving the aircraft that results in serious injury or death of any person or substantial damage to the aircraft or property. SPO.GEN.108 Pilot-in-command responsibilities and authority  balloons The pilot-in-command of a balloon shall, in addition to SPO.GEN.107: (a) be responsible for the pre-flight briefing of those persons assisting in the inflation and deflation of the envelope; (b) ensure that no person is smoking on board or within the direct vicinity of the balloon; and (c) ensure that persons assisting in the inflation and deflation of the envelope wear appropriate protective clothing. SPO.GEN.110 Compliance with laws, regulations and procedures The pilot-in-command, crew members and task specialists shall comply with the laws, regulations and procedures of those States where operations are conducted. SPO.GEN.115 Common language The operator shall ensure that all crew members and task specialists are able to communicate with each other in a common language. SPO.GEN.120 Taxiing of aeroplanes The operator shall ensure that an aeroplane is only taxied on the movement area of an aerodrome if the person at the controls: (a) is an appropriately qualified pilot; or (b) has been designated by the operator and: (1) is trained to taxi the aeroplane; (2) is trained to use the radio telephone, if radio communications are required; (3) has received instruction in respect of aerodrome layout, routes, signs, marking, lights, air traffic control (ATC) signals and instructions, phraseology and procedures; and (4) is able to conform to the operational standards required for safe aeroplane movement at the aerodrome. SPO.GEN.125 Rotor engagement A helicopter rotor shall only be turned under power for the purpose of flight with a qualified pilot at the controls. SPO.GEN.130 Portable electronic devices The operator shall not permit any person to use a portable electronic device (PED) on board an aircraft that could adversely affect the performance of the aircrafts systems and equipment. SPO.GEN.135 Information on emergency and survival equipment carried The operator shall, at all times, have available for immediate communication to rescue coordination centres (RCCs) lists containing information on the emergency and survival equipment carried on board. SPO.GEN.140 Documents, manuals and information to be carried (a) The following documents, manuals and information shall be carried on each flight as originals or copies unless otherwise specified below: (1) the AFM, or equivalent document(s); (2) the original certificate of registration; (3) the original certificate of airworthiness (CofA); (4) the noise certificate, if applicable; (5) a copy of the declaration as specified in ORO.DEC.100 and, if applicable, a copy of the authorisation as specified in ORO.SPO.110; (6) the list of specific approvals, if applicable; (7) the aircraft radio licence, if applicable; (8) the third party liability insurance certificate(s); (9) the journey log, or equivalent, for the aircraft; (10) the aircraft technical log, in accordance with Annex I (Part-M) to Regulation (EC) No 2042/2003, if applicable; (11) details of the filed ATS flight plan, if applicable; (12) current and suitable aeronautical charts for the route/area of the proposed flight and all routes along which it is reasonable to expect that the flight may be diverted; (13) procedures and visual signals information for use by intercepting and intercepted aircraft; (14) information concerning search and rescue services for the area of the intended flight; (15) the current parts of the operations manual and/or SOP or AFM that are relevant to the duties of crew members and task specialists, which shall be easily accessible to them; (16) the MEL or CDL, if applicable; (17) appropriate notices to airmen (NOTAMs) and aeronautical information service (AIS) briefing documentation; (18) appropriate meteorological information, if applicable; (19) cargo manifests, if applicable; and (20) any other documentation that may be pertinent to the flight or is required by the States concerned with the flight. (b) Notwithstanding (a), the documents and information in (a)(2) to (a)(11) and (a)(14), (a)(17), (a)(18) and (a)(19) may be retained at the aerodrome or operating site on flights: (1) intending to take off and land at the same aerodrome or operating site; or (2) remaining within a distance or area determined by the competent authority in accordance with ARO.OPS.210. (c) Notwithstanding (a), on flights with balloons or sailplanes, excluding touring motor gliders (TMGs), the documents and information in (a)(1) to (a)(10) and (a)(13) to (a)(19) may be carried in the retrieve vehicle. (d) In case of loss or theft of documents specified in (a)(2) to (a)(8), the operation may continue until the flight reaches its destination or a place where replacement documents can be provided. (e) The operator shall make available, within a reasonable time of being requested to do so by the competent authority, the documentation required to be carried on board. SPO.GEN.145 Preservation, production and use of flight recorder recordings  operations with complex motor-powered aircraft (a) Following an accident or an incident that is subject to mandatory reporting, the operator of an aircraft shall preserve the original recorded data for a period of 60 days unless otherwise directed by the investigating authority. (b) The operator shall conduct operational checks and evaluations of flight data recorder (FDR) recordings, cockpit voice recorder (CVR) recordings and data link recordings to ensure the continued serviceability of the recorders. (c) The operator shall save the recordings for the period of operating time of the FDR as required by SPO.IDE.A.145 or SPO.IDE.H.145, except that, for the purpose of testing and maintaining the FDR, up to 1 hour of the oldest recorded material at the time of testing may be erased. (d) The operator shall keep and maintain up-to-date documentation that presents the necessary information to convert FDR raw data into parameters expressed in engineering units. (e) The operator shall make available any flight recorder recording that has been preserved, if so determined by the competent authority. (f) CVR recordings shall only be used for purposes other than for the investigation of an accident or an incident subject to mandatory reporting if all crew members and maintenance personnel concerned consent. (g) FDR recordings or data link recordings shall only be used for purposes other than for the investigation of an accident or an incident that is subject to mandatory reporting if such records are: (1) used by the operator for airworthiness or maintenance purposes only; (2) de-identified; or (3) disclosed under secure procedures. SPO.GEN.150 Transport of dangerous goods (a) The transport of dangerous goods by air shall be conducted in accordance with Annex 18 to the Chicago Convention as last amended and amplified by the Technical Instructions for the Safe Transport of Dangerous Goods by Air (ICAO Doc 9284-AN/905), including its attachments, supplements and any other addenda or corrigenda. (b) Dangerous goods shall only be transported by an operator approved in accordance with Annex V (Part-SPA), subpart G, to Regulation (EU) No 965/2012 except when: (1) they are not subject to the Technical Instructions in accordance with Part 1 of those Instructions; (2) they are carried by task specialists or crew members or are in baggage which has been separated from its owner, in accordance with Part 8 of the Technical Instructions; (3) required on board the aircraft for specialised purposes in accordance with the Technical Instructions; (4) they are used to facilitate flight safety where carriage aboard the aircraft is reasonable to ensure their timely availability for operational purposes, whether or not such articles and substances are required to be carried or intended to be used in connection with a particular flight. (c) The operator shall establish procedures to ensure that all reasonable measures are taken to prevent dangerous goods from being carried on board inadvertently. (d) The operator shall provide personnel with the necessary information enabling them to carry out their responsibilities, as required by the Technical Instructions. (e) The operator shall, in accordance with the Technical Instructions, report without delay to the competent authority and the appropriate authority of the State of occurrence in the event of: (1) any dangerous good accident or incidents; (2) the finding of dangerous goods carried by task specialists or crew, or in their baggage, when not in accordance with Part 8 of the Technical Instructions. (f) The operator shall ensure that task specialists are provided with information about dangerous goods. (g) The operator shall ensure that notices giving information about the transport of dangerous goods are provided at acceptance points for cargo as required by the Technical Instructions. SPO.GEN.155 Release of dangerous goods The operator shall not operate an aircraft over congested areas of cities, towns or settlements or over an open-air assembly of persons when releasing dangerous goods. SPO.GEN.160 Carriage and use of weapons (a) The operator shall ensure that, when weapons are carried on a flight for the purpose of a specialised task, these are secured when not in use. (b) The task specialist using the weapon shall take all necessary measures to prevent the aircraft and persons on board or on the ground from being endangered. SPO.GEN.165 Admission to the flight crew compartment The pilot-in-command shall make the final decision regarding the admission to the flight crew compartment and shall ensure that: (a) admission to the flight crew compartment does not cause distraction or interference with the operation of the flight; and (b) all persons carried in the flight crew compartment are made familiar with the relevant safety procedures. SUBPART B OPERATIONAL PROCEDURES SPO.OP.100 Use of aerodromes and operating sites The operator shall only use aerodromes and operating sites that are adequate for the type of aircraft and operation concerned. SPO.OP.105 Specification of isolated aerodromes  aeroplanes For the selection of alternate aerodromes and the fuel policy, the operator shall consider an aerodrome as an isolated aerodrome if the flying time to the nearest adequate destination alternate aerodrome is more than: (a) for aeroplanes with reciprocating engines, 60 minutes; or (b) for aeroplanes with turbine engines, 90 minutes. SPO.OP.110 Aerodrome operating minima  aeroplanes and helicopters (a) For instrument flight rules (IFR) flights, the operator or the pilot-in-command shall specify aerodrome operating minima for each departure, destination and alternate aerodrome to be used. Such minima shall: (1) not be lower than those established by the State in which the aerodrome is located, except when specifically approved by that State; and (2) when undertaking low visibility operations, be approved by the competent authority in accordance with Annex V (Part-SPA), Subpart E to Regulation (EU) No 965/2012. (b) When specifying the aerodrome operating minima, the operator or the pilot-in-command shall take the following into account: (1) the type, performance and handling characteristics of the aircraft; (2) the competence and experience of the flight crew and, if applicable, its composition; (3) the dimensions and characteristics of the runways and final approach and take-off areas (FATOs) that may be selected for use; (4) the adequacy and performance of the available visual and non-visual ground aids; (5) the equipment available on the aircraft for the purpose of navigation and/or control of the flight path, during the take-off, the approach, the flare, the landing, the rollout and the missed approach; (6) the obstacles in the approach, the missed approach and the climb-out areas required for the execution of contingency procedures; (7) the obstacle clearance altitude/height for the instrument approach procedures; (8) the means to determine and report meteorological conditions; and (9) the flight technique to be used during the final approach. (c) The minima for a specific type of approach and landing procedure shall only be used if: (1) the ground equipment required for the intended procedure is operative; (2) the aircraft systems required for the type of approach are operative; (3) the required aircraft performance criteria are met; and (4) the flight crew is qualified appropriately. SPO.OP.111 Aerodrome operating minima  NPA, APV, CAT I operations (a) The decision height (DH) to be used for a non-precision approach (NPA) flown with the continuous descent final approach (CDFA) technique, approach procedure with vertical guidance (APV) or category I (CAT I) operation shall not be lower than the highest of: (1) the minimum height to which the approach aid can be used without the required visual reference; (2) the obstacle clearance height (OCH) for the category of aircraft; (3) the published approach procedure DH where applicable; (4) the system minimum specified in Table 1; or (5) the minimum DH specified in the AFM or equivalent document, if stated. (b) The minimum descent height (MDH) for an NPA operation flown without the CDFA technique shall not be lower than the highest of: (1) the OCH for the category of aircraft; (2) the system minimum specified in Table 1; or (3) the minimum MDH specified in the AFM, if stated. Table 1 System minima Facility Lowest DH/MDH (ft) Instrument landing system (ILS) 200 Global navigation satellite system (GNSS)/satellite-based augmentation system (SBAS) (lateral precision with vertical guidance approach (LPV)) 200 GNSS (lateral navigation (LNAV)) 250 GNSS/Baro-vertical navigation (VNAV) (LNAV/VNAV) 250 Localiser (LOC) with or without distance measuring equipment (DME) 250 Surveillance radar approach (SRA) (terminating at ½ NM) 250 SRA (terminating at 1 NM) 300 SRA (terminating at 2 NM or more) 350 VHF omnidirectional radio range (VOR) 300 VOR/DME 250 Non-directional beacon (NDB) 350 NDB/DME 300 VHF direction finder (VDF) 350 SPO.OP.112 Aerodrome operating minima  circling operations with aeroplanes (a) The MDH for a circling operation with aeroplanes shall not be lower than the highest of: (1) the published circling OCH for the aeroplane category; (2) the minimum circling height derived from Table 1; or (3) the DH/MDH of the preceding instrument approach procedure. (b) The minimum visibility for a circling operation with aeroplanes shall be the highest of: (1) the circling visibility for the aeroplane category, if published; (2) the minimum visibility derived from Table 2; or (3) the runway visual range/converted meteorological visibility (RVR/CMV) of the preceding instrument approach procedure. Table 1 MDH and minimum visibility for circling vs. aeroplane category Aeroplane category A B C D MDH (ft) 400 500 600 700 Minimum meteorological visibility (m) 1 500 1 600 2 400 3 600 SPO.OP.113 Aerodrome operating minima  onshore circling operations with helicopters The MDH for an onshore circling operation with helicopters shall not be lower than 250 ft and the meteorological visibility not less than 800 m. SPO.OP.115 Departure and approach procedures  aeroplanes and helicopters (a) The pilot-in-command shall use the departure and approach procedures established by the State of the aerodrome, if such procedures have been published for the runway or FATO to be used. (b) The pilot-in-command may deviate from a published departure route, arrival route or approach procedure: (1) provided obstacle clearance criteria can be observed, full account is taken of the operating conditions and any ATC clearance is adhered to; or (2) when being radar-vectored by an ATC unit. (c) In the case of operations with complex motor-powered aircraft, the final approach segment shall be flown visually or in accordance with the published approach procedures. SPO.OP.120 Noise abatement procedures The pilot-in-command shall take into account published noise abatement procedures to minimise the effect of aircraft noise while ensuring that safety has priority over noise abatement. SPO.OP.121 Noise abatement procedures  balloons The pilot-in-command shall make use of operating procedures, where established, to minimise the effect of heating-system noise while ensuring that safety has priority over noise abatement. SPO.OP.125 Minimum obstacle clearance altitudes  IFR flights (a) The operator shall specify a method to establish minimum flight altitudes that provide the required terrain clearance for all route segments to be flown in IFR. (b) The pilot-in-command shall establish minimum flight altitudes for each flight based on this method. The minimum flight altitudes shall not be lower than those published by the State overflown. SPO.OP.130 Fuel and oil supply  aeroplanes (a) The pilot-in-command shall only commence a flight if the aeroplane carries sufficient fuel and oil for the following: (1) for visual flight rules (VFR) flights: (i) by day, to fly to the aerodrome of intended landing and thereafter to fly for at least 30 minutes at normal cruising altitude; or (ii) by night, to fly to the aerodrome of intended landing and thereafter to fly for at least 45 minutes at normal cruising altitude; (2) for IFR flights: (i) when no destination alternate is required, to fly to the aerodrome of intended landing and thereafter to fly for at least 45 minutes at normal cruising altitude; or (ii) when a destination alternate is required, to fly to the aerodrome of intended landing, to an alternate aerodrome and thereafter to fly for at least 45 minutes at normal cruising altitude. (b) In computing the fuel required, including providing for contingency, the following shall be taken into consideration: (1) forecast meteorological conditions; (2) anticipated ATC routings and traffic delays; (3) procedures for loss of pressurisation or failure of one engine while en-route, where applicable; and (4) any other condition that may delay the landing of the aeroplane or increase fuel and/or oil consumption. (c) Nothing shall preclude amendment of a flight plan in-flight, in order to re-plan the flight to another destination, provided that all requirements can be complied with from the point where the flight is re-planned. SPO.OP.131 Fuel and oil supply  helicopters (a) The pilot-in-command shall only commence a flight if the helicopter carries sufficient fuel and oil for the following: (1) for VFR flights: (i) to fly to the aerodrome/operating site of intended landing and thereafter to fly for at least 20 minutes at best-range-speed; or (ii) for VFR flights by day, a reserve fuel of 10 minutes at best-range-speed provided the he/she remains within 25 NM of the aerodrome/operating site of departure; and (2) for IFR flights: (i) when no alternate is required or no weather-permissible alternate aerodrome is available, to fly to the aerodrome/operating site of intended landing, and thereafter to fly for 30 minutes at normal cruising speed at 450 m (1 500 ft) above the destination aerodrome/operating site under standard temperature conditions and approach and land; or (ii) when an alternate is required, to fly to and execute an approach and a missed approach at the aerodrome/operating site of intended landing, and thereafter: (A) to fly to the specified alternate; and (B) to fly for 30 minutes at normal holding speed at 450 m (1 500 ft) above the alternate aerodrome/operating site under standard temperature conditions and approach and land. (b) In computing the fuel required, including providing for contingency, the following shall be taken into consideration: (1) forecast meteorological conditions; (2) anticipated ATC routings and traffic delays; (3) failure of one engine while en-route, where applicable; and (4) any other condition that may delay the landing of the aircraft or increase fuel and/or oil consumption. (c) Nothing shall preclude amendment of a flight plan in-flight, in order to re-plan the flight to another destination, provided that all requirements can be complied with from the point where the flight is re-planned. SPO.OP.132 Fuel and ballast supply and planning  balloons (a) The pilot-in-command shall only commence a flight if the reserve fuel or ballast is sufficient for 30 minutes of flight. (b) Fuel or ballast supply calculations shall be based upon at least the following operating conditions under which the flight is to be conducted: (1) data provided by the balloon manufacturer; (2) anticipated masses; (3) expected meteorological conditions; and (4) air navigation services provider procedures and restrictions. SPO.OP.135 Safety briefing (a) The operator shall ensure that, prior to take-off task specialists are given a briefing on: (1) emergency equipment and procedures; (2) operational procedures associated with the specialised task before each flight or series of flights (b) The briefing referred to in (a)(2) may be replaced by an initial and recurrent training programme. In such case the operator shall also define recency requirements. SPO.OP.140 Flight preparation (a) Before commencing a flight, the pilot-in-command shall ascertain by every reasonable means available that the ground and/or water facilities including communication facilities and navigation aids available and directly required on such flight, for the safe operation of the aircraft, are adequate for the type of operation under which the flight is to be conducted. (b) Before commencing a flight, the pilot-in-command shall be familiar with all available meteorological information appropriate to the intended flight. Preparation for a flight away from the vicinity of the place of departure, and for every flight under IFR, shall include: (1) a study of available current weather reports and forecasts; and (2) the planning of an alternative course of action to provide for the eventuality that the flight cannot be completed as planned, because of weather conditions. SPO.OP.145 Take-off alternate aerodromes  complex motor-powered aeroplanes (a) For IFR flights, the pilot-in-command shall specify at least one weather-permissible take-off alternate aerodrome in the flight plan if the weather conditions at the aerodrome of departure are at or below the applicable aerodrome operating minima or it would not be possible to return to the aerodrome of departure for other reasons. (b) The take-off alternate aerodrome shall be located within the following distance from the aerodrome of departure: (1) for aeroplanes having two engines, not more than a distance equivalent to a flight time of 1 hour at the single-engine cruise speed in still air standard conditions; and (2) for aeroplanes having three or more engines, not more than a distance equivalent to a flight time of 2 hours at the one-engine-inoperative (OEI) cruise speed according to the AFM in still air standard conditions. (c) For an aerodrome to be selected as a take-off alternate aerodrome the available information shall indicate that, at the estimated time of use, the conditions will be at or above the aerodrome operating minima for that operation. SPO.OP.150 Destination alternate aerodromes  aeroplanes For IFR flights, the pilot-in-command shall specify at least one weather-permissible destination alternate aerodrome in the flight plan, unless: (a) the available current meteorological information indicates that, for the period from 1 hour before until 1 hour after the estimated time of arrival, or from the actual time of departure to 1 hour after the estimated time of arrival, whichever is the shorter period, the approach and landing may be made under visual meteorological conditions (VMC); or (b) the place of intended landing is isolated and: (1) an instrument approach procedure is prescribed for the aerodrome of intended landing; and (2) available current meteorological information indicates that the following meteorological conditions will exist from 2 hours before to 2 hours after the estimated time of arrival, or from the actual time of departure to 2 hours after the estimated time of arrival whichever is the shorter period: (i) a cloud base of at least 300 m (1 000 ft) above the minimum associated with the instrument approach procedure; and (ii) visibility of at least 5,5 km or of 4 km more than the minimum associated with the procedure. SPO.OP.151 Destination alternate aerodromes  helicopters For IFR flights, the pilot-in-command shall specify at least one weather-permissible destination alternate aerodrome in the flight plan, unless: (a) an instrument approach procedure is prescribed for the aerodrome of intended landing and the available current meteorological information indicates that the following meteorological conditions will exist from 2 hours before to 2 hours after the estimated time of arrival, or from the actual time of departure to 2 hours after the estimated time of arrival, whichever is the shorter period: (1) a cloud base of at least 120 m (400 ft) above the minimum associated with the instrument approach procedure; and (2) visibility of at least 1 500 m more than the minimum associated with the procedure; or (b) the place of intended landing is isolated and: (1) an instrument approach procedure is prescribed for the aerodrome of intended landing; (2) available current meteorological information indicates that the following meteorological conditions will exist from 2 hours before to 2 hours after the estimated time of arrival: (i) the cloud base is at least 120 m (400 ft) above the minimum associated with the instrument approach procedure; (ii) visibility is at least 1 500 m more than the minimum associated with the procedure; and (3) a point of no return (PNR) is determined in case of an offshore destination. SPO.OP.155 Refuelling with persons embarking, on board or disembarking (a) The aircraft shall not be refuelled with aviation gasoline (AVGAS) or wide-cut type fuel or a mixture of these types of fuel, when persons are embarking, on board or disembarking. (b) For all other types of fuel, necessary precautions shall be taken and the aircraft shall be properly manned by qualified personnel ready to initiate and direct an evacuation of the aircraft by the most practical and expeditious means available. SPO.OP.160 Use of headset Except for balloons, each flight crew member required to be on duty in the flight crew compartment shall wear a headset with boom microphone, or equivalent, and use it as the primary device to communicate with ATS, other crew members and task specialists. SPO.OP.165 Smoking The pilot-in-command shall not allow smoking on board or during refuelling or defuelling of the aircraft. SPO.OP.170 Meteorological conditions (a) The pilot-in-command shall only commence or continue a VFR flight if the latest available meteorological information indicates that the weather conditions along the route and at the intended destination at the estimated time of use will be at or above the applicable VFR operating minima. (b) The pilot-in-command shall only commence or continue an IFR flight towards the planned destination aerodrome if the latest available meteorological information indicates that, at the estimated time of arrival, the weather conditions at the destination or at least one destination alternate aerodrome are at or above the applicable aerodrome operating minima. (c) If a flight contains VFR and IFR segments, the meteorological information referred to in (a) and (b) shall be applicable as far as relevant. SPO.OP.175 Ice and other contaminants  ground procedures (a) The pilot-in-command shall only commence take-off if the aircraft is clear of any deposit that might adversely affect the performance or controllability of the aircraft, except as permitted in the AFM. (b) In the case of operations with complex motor-powered aircraft, the operator shall establish procedures to be followed when ground de-icing and anti-icing and related inspections of the aircraft are necessary to allow the safe operation of the aircraft. SPO.OP.176 Ice and other contaminants  flight procedures (a) The pilot-in-command shall only commence a flight or intentionally fly into expected or actual icing conditions if the aircraft is certified and equipped to cope with such conditions as referred to in 2.a.5 of Annex IV to Regulation (EC) No 216/2008. (b) If icing exceeds the intensity of icing for which the aircraft is certified or if an aircraft not certified for flight in known icing conditions encounters icing, the pilot-in-command shall exit the icing conditions without delay, by a change of level and/or route, and if necessary by declaring an emergency to ATC. (c) In the case of operations with complex motor-powered aircraft, the operator shall establish procedures for flights in expected or actual icing conditions. SPO.OP.180 Take-off conditions  aeroplanes and helicopters Before commencing take-off, the pilot-in-command shall be satisfied that: (a) according to the information available, the weather at the aerodrome or operating site and the condition of the runway or FATO intended to be used would not prevent a safe take-off and departure; and (b) applicable aerodrome operating minima will be complied with. SPO.OP.181 Take-off conditions  balloons Before commencing take-off, the pilot-in-command shall be satisfied that, according to the information available, the weather at the operating site or aerodrome will not prevent a safe take-off and departure. SPO.OP.185 Simulated situations in flight Unless a task specialist is on-board the aircraft for training, the pilot-in-command shall, when carrying task specialists, not simulate: (a) situations that require the application of abnormal or emergency procedures; or (b) flight in instrument meteorological conditions (IMC). SPO.OP.190 In-flight fuel management (a) The operator of a complex motor-powered aircraft shall ensure that in-flight fuel checks and fuel management are performed. (b) The pilot-in-command shall check at regular intervals that the amount of usable fuel remaining in flight is not less than the fuel required to proceed to a weather-permissible aerodrome or operating site and the planned reserve fuel as required by SPO.OP.130 and SPO.OP.131. SPO.OP.195 Use of supplemental oxygen (a) The operator shall ensure that task specialists and crew members use supplemental oxygen continuously whenever the cabin altitude exceeds 10 000 ft for a period of more than 30 minutes and whenever the cabin altitude exceeds 13 000 ft, unless otherwise approved by the competent authority and in accordance with SOPs. (b) Notwithstanding (a) and except for parachute operations, short excursions of a specified duration above 13 000 ft without using supplemental oxygen on other-than-complex aeroplanes and helicopters may be undertaken with a prior approval of the competent authority based on the consideration of the following: (1) the duration of the excursion above 13 000 ft is not more than 10 minutes or, if needed for a longer period, the time strictly necessary to the accomplishment of the specialised task; (2) the flight is not conducted above 16 000 ft; (3) the safety briefing in accordance with SPO.OP.135 includes adequate information to crew members and tasks specialists on the effects of hypoxia; (4) SOPs for the concerned operation reflecting (1), (2) and (3); (5) the previous experience of the operator in conducting operations above 13 000 ft without using supplemental oxygen; (6) the individual experience of crew members and task specialists and their physiological adaptation to high altitudes; and (7) the altitude of the base where the operator is established or the operations are conducted from. SPO.OP.200 Ground proximity detection (a) When undue proximity to the ground is detected by a flight crew member or by a ground proximity warning system, the pilot flying shall take corrective action immediately in order to establish safe flight conditions. (b) The ground proximity warning system may be disabled during those specialised tasks, which by their nature require the aircraft to be operated within a distance from the ground below that which would trigger the ground proximity warning system. SPO.OP.205 Airborne collision avoidance system (ACAS) (a) The operator shall establish operational procedures and training programmes when ACAS is installed and serviceable. When ACAS II is used, such procedures and training shall be in accordance with Regulation (EU) No 1332/2011. (b) The ACAS II may be disabled during those specialised tasks, which by their nature require the aircraft to be operated within a distance from each other below that which would trigger the ACAS. SPO.OP.210 Approach and landing conditions  aeroplanes and helicopters Before commencing an approach to land, the pilot-in-command shall be satisfied that, according to the information available, the weather at the aerodrome or the operating site and the condition of the runway or FATO intended to be used would not prevent a safe approach, landing or missed approach. SPO.OP.215 Commencement and continuation of approach  aeroplanes and helicopters (a) The pilot-in-command may commence an instrument approach regardless of the reported runway visual range/visibility (RVR/VIS). (b) If the reported RVR/VIS is less than the applicable minimum, the approach shall not be continued: (1) below 1 000 ft above the aerodrome; or (2) into the final approach segment in the case where the decision altitude/height (DA/H) or minimum descent altitude/height (MDA/H) is more than 1 000 ft above the aerodrome, (c) Where the RVR is not available, RVR values may be derived by converting the reported visibility. (d) If, after passing 1 000 ft above the aerodrome, the reported RVR/VIS falls below the applicable minimum, the approach may be continued to DA/H or MDA/H. (e) The approach may be continued below DA/H or MDA/H and the landing may be completed provided that the visual reference adequate for the type of approach operation and for the intended runway is established at the DA/H or MDA/H and is maintained. (f) The touchdown zone RVR shall always be controlling. SPO.OP.225 Operational limitations  hot-air balloons (a) A hot-air balloon shall not land during night, except in emergency situations. (b) A hot-air balloon may take-off during night, provided sufficient fuel is carried for a landing during day. SPO.OP.230 Standard operating procedures (a) Before commencing a specialised operation, the operator shall conduct a risk assessment, assessing the complexity of the activity to determine the hazards and associated risks inherent in the operation and establish mitigating measures. (b) Based on the risk assessment, the operator shall establish standard operating procedures (SOP) appropriate to the specialised activity and aircraft used taking account of the requirements of subpart E. The SOP shall be part of the operations manual or a separate document. SOP shall be regularly reviewed and updated, as appropriate. (c) The operator shall ensure that specialised operations are performed in accordance with SOP. SUBPART C AIRCRAFT PERFORMANCE AND OPERATING LIMITATIONS SPO.POL.100 Operating limitations  all aircraft (a) During any phase of operation, the loading, the mass and, except for balloons, the centre of gravity (CG) position of the aircraft shall comply with any limitation specified in the appropriate manual. (b) Placards, listings, instrument markings, or combinations thereof, containing those operating limitations prescribed by the AFM for visual presentation, shall be displayed in the aircraft. SPO.POL.105 Mass and balance (a) The operator shall ensure that the mass and, except for balloons, the CG of the aircraft have been established by actual weighing prior to initial entry into service. The accumulated effects of modifications and repairs on the mass and balance shall be accounted for and properly documented. Such information shall be made available to the pilot-in-command. The aircraft shall be reweighed if the effect of modifications on the mass and balance is not accurately known. (b) The weighing shall be accomplished: (1) for aeroplanes and helicopters, by the manufacturer of the aircraft or by an approved maintenance organisation; and (2) for sailplanes and balloons, by the manufacturer of the aircraft or in accordance with Regulation (EC) No 2042/2003 as applicable. SPO.POL.110 Mass and balance system  commercial operations with aeroplanes and helicopters and non-commercial operations with complex motor-powered aircraft (a) The operator shall establish a mass and balance system for each flight or series of flights: (1) aircraft dry operating mass; (2) mass of the traffic load; (3) mass of the fuel load; (4) aircraft load and load distribution; (5) take-off mass, landing mass and zero fuel mass; and (6) applicable aircraft CG positions. (b) The flight crew shall be provided with a means of replicating and verifying any mass and balance computation based on electronic calculations. (c) The operator shall establish procedures to enable the pilot-in-command to determine the mass of the fuel load by using the actual density or, if not known, the density calculated in accordance with a method specified in the operations manual. (d) The pilot-in-command shall ensure that the loading of: (1) the aircraft is performed under the supervision of qualified personnel; and (2) traffic load is consistent with the data used for the calculation of the aircraft mass and balance. (e) The operator shall specify, in the operations manual, the principles and methods involved in the loading and in the mass and balance system that meet the requirements contained in (a) to (d). This system shall cover all types of intended operations. SPO.POL.115 Mass and balance data and documentation  commercial operations with aeroplanes and helicopters and non-commercial operations with complex motor-powered aircraft (a) The operator shall establish mass and balance data and produce mass and balance documentation prior to each flight, or series of flights, specifying the load and its distribution in such a way that the mass and balance limits of the aircraft are not exceeded. The mass and balance documentation shall contain the following information: (1) aircraft registration and type; (2) flight identification, number and date, as applicable; (3) name of the pilot-in-command; (4) name of the person who prepared the document; (5) dry operating mass and the corresponding CG of the aircraft; (6) mass of the fuel at take-off and the mass of trip fuel; (7) mass of consumables other than fuel, if applicable; (8) load components; (9) take-off mass, landing mass and zero fuel mass; (10) applicable aircraft CG positions; and (11) the limiting mass and CG values. (b) Where mass and balance data and documentation is generated by a computerised mass and balance system, the operator shall verify the integrity of the output data. SPO.POL.116 Mass and balance data and documentation  alleviations Notwithstanding SPO.POL.115(a)(5), the CG position may not need not be on the mass and balance documentation, if the load distribution is in accordance with a pre-calculated balance table or if it can be shown that for the planned operations a correct balance can be ensured, whatever the real load is. SPO.POL.120 Performance  general The pilot-in-command shall only operate the aircraft if the performance is adequate to comply with the applicable rules of the air and any other restrictions applicable to the flight, the airspace or the aerodromes or operating sites used, taking into account the charting accuracy of any charts and maps used. SPO.POL.125 Take-off mass limitations  complex motor-powered aeroplanes The operator shall ensure that: (a) the mass of the aeroplane at the start of take-off shall not exceed the mass limitations: (1) at take-off, as required in SPO.POL.130; (2) en-route with one engine inoperative (OEI), as required in SPO.POL.135; and (3) at landing, as required in SPO.POL.140, allowing for expected reductions in mass as the flight proceeds, and for fuel jettisoning; (b) the mass at the start of take-off shall never exceed the maximum take-off mass specified in the AFM for the pressure altitude appropriate to the elevation of the aerodrome or operating site, and if used as a parameter to determine the maximum take-off mass, any other local atmospheric condition; and (c) the estimated mass for the expected time of landing at the aerodrome or operating site of intended landing and at any destination alternate aerodrome shall never exceed the maximum landing mass specified in the AFM for the pressure altitude appropriate to the elevation of those aerodromes or operating sites and if used as a parameter to determine the maximum landing mass, any other local atmospheric condition. SPO.POL.130 Take-off  complex motor-powered aeroplanes (a) When determining the maximum take-off mass, the pilot-in-command shall take the following into account: (1) the calculated take-off distance shall not exceed the take-off distance available with a clearway distance not exceeding half of the take-off run available; (2) the calculated take-off run shall not exceed the take-off run available; (3) a single value of V1 shall be used for the rejected and continued take-off, where a V1 is specified in the AFM; and (4) on a wet or contaminated runway, the take-off mass shall not exceed that permitted for a take-off on a dry runway under the same conditions. (b) Except for an aeroplane equipped with turboprop engines and a maximum take-off mass at or below 5 700 kg, in the event of an engine failure during take-off, the pilot-in-command shall ensure that the aeroplane is able: (1) to discontinue the take-off and stop within the accelerate-stop distance available or the runway available; or (2) to continue the take-off and clear all obstacles along the flight path by an adequate margin until the aeroplane is in a position to comply with SPO.POL.135. SPO.POL.135 En-route  one engine inoperative  complex motor-powered aeroplanes The pilot-in-command shall ensure that in the event of an engine becoming inoperative at any point along the route, a multi-engined aeroplane shall be able to continue the flight to an adequate aerodrome or operating site without flying below the minimum obstacle clearance altitude at any point. SPO.POL.140 Landing  complex motor-powered aeroplanes The pilot-in-command shall ensure that at any aerodrome or operating site, after clearing all obstacles in the approach path by a safe margin, the aeroplane shall be able to land and stop, or a seaplane to come to a satisfactory low speed, within the landing distance available. Allowance shall be made for expected variations in the approach and landing techniques, if such allowance has not been made in the scheduling of performance data. SPO.POL.145 Performance and operating criteria  aeroplanes When operating an aeroplane at a height of less than 150 m (500 ft) above a non-congested area, for operations of aeroplanes that are not able to sustain level flight in the event of a critical engine failure, the operator shall: (a) establish operational procedures to minimise the consequences of an engine failure; (b) establish a training programme for crew members; and (c) ensure that all crew members and task specialists on board are briefed on the procedures to be carried out in the event of a forced landing. SPO.POL.146 Performance and operating criteria  helicopters (a) The pilot-in-command may operate an aircraft over congested areas provided that: (1) the helicopter is certified in category A or B; and (2) safety measures are established to prevent undue hazard to persons or property on the ground and the operation and its SOP is authorised. (b) The operator shall: (1) establish operational procedures to minimise the consequences of an engine failure; (2) establish a training programme for crew members; and (3) ensure that all crew members and task specialists on board are briefed on the procedures to be carried out in the event of a forced landing. (c) The operator shall ensure that the mass at take-off, landing or hover shall not exceed the maximum mass specified for: (1) a hover out of ground effect (HOGE) with all engines operating at the appropriate power rating; or (2) if conditions prevail that a HOGE is not likely to be established, the helicopter mass shall not exceed the maximum mass specified for a hover in ground effect (HIGE) with all engines operating at the appropriate power rating, provided prevailing conditions allow a hover in ground effect at the maximum specified mass. SUBPART D INSTRUMENTS, DATA AND EQUIPMENT SECTION 1 Aeroplanes SPO.IDE.A.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements if they are: (1) used by the flight crew to control the flight path; (2) used to comply with SPO.IDE.A.215; (3) used to comply with SPO.IDE.A.220; or (4) installed in the aeroplane. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) spare fuses, (2) independent portable lights, (3) an accurate time piece, (4) chart holder, (5) first-aid kits, (6) survival and signalling equipment, and (7) sea anchor and equipment for mooring. (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other applicable Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008 or SPO.IDE.A.215 and SPO.IDE.A.220; (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is seated. (e) Those instruments that are used by a flight crew member shall be so arranged as to permit the flight crew member to see the indications readily from his/her station, with the minimum practicable deviation from the position and line of vision which he/she normally assumes when looking forward along the flight path. (f) All required emergency equipment shall be easily accessible for immediate use. SPO.IDE.A.105 Minimum equipment for flight A flight shall not be commenced when any of the aeroplanes instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless: (a) the aeroplane is operated in accordance with the minimum equipment list (MEL), if established; (b) for complex-motor-powered aeroplanes and for any aeroplane used in commercial operations, the operator is approved by the competent authority to operate the aeroplane within the constraints of the master minimum equipment list (MMEL); or (c) the aeroplane is subject to a permit to fly issued in accordance with the applicable airworthiness requirements. SPO.IDE.A.110 Spare electrical fuses Aeroplanes shall be equipped with spare electrical fuses, of the ratings required for complete circuit protection, for replacement of those fuses that are allowed to be replaced in flight. SPO.IDE.A.115 Operating lights Aeroplanes operated at night shall be equipped with: (a) an anti-collision light system; (b) navigation/position lights; (c) a landing light; (d) lighting supplied from the aeroplanes electrical system to provide adequate illumination for all instruments and equipment essential to the safe operation of the aeroplane; (e) lighting supplied from the aeroplanes electrical system to provide illumination in all cabin compartments; (f) an independent portable light for each crew member station; and (g) lights to conform with the International Regulations for Preventing Collisions at Sea if the aeroplane is operated as a seaplane. SPO.IDE.A.120 Operations under VFR  flight and navigational instruments and associated equipment (a) Aeroplanes operated under VFR by day shall be equipped with a means of measuring and displaying the following: (1) magnetic heading, (2) time in hours, minutes and seconds, (3) pressure altitude, (4) indicated airspeed, (5) Mach number whenever speed limitations are expressed in terms of Mach number, and (6) slip for complex motor-powered aeroplanes. (b) Aeroplanes operating under VMC at night shall be, in addition to (a), equipped with: (1) a means of measuring and displaying the following: (i) turn and slip, (ii) attitude, (iii) vertical speed, and (iv) stabilised heading; (2) a means of indicating when the supply of power to the gyroscopic instruments is not adequate. (c) Complex motor-powered aeroplanes operating under VMC over water and out of sight of the land shall be, in addition to (a) and (b), equipped with a means of preventing malfunction of the airspeed indicating system due to condensation or icing. (d) Aeroplanes operated in conditions where they cannot be maintained in a desired flight path without reference to one or more additional instruments, shall be, in addition to (a) and (b), equipped with a means of preventing malfunction of the airspeed indicating system required in (a)(4) due to condensation or icing. (e) Whenever two pilots are required for the operation, aeroplanes shall be equipped with an additional separate means of displaying the following: (1) pressure altitude, (2) indicated airspeed, (3) slip, or turn and slip, as applicable, (4) attitude, if applicable, (5) vertical speed, if applicable (6) stabilised heading, if applicable, and (7) Mach number whenever speed limitations are expressed in terms of Mach number, if applicable. SPO.IDE.A.125 Operations under IFR  flight and navigational instruments and associated equipment Aeroplanes operated under IFR shall be equipped with: (a) a means of measuring and displaying the following: (1) magnetic heading, (2) time in hours, minutes and seconds, (3) pressure altitude, (4) indicated airspeed, (5) vertical speed, (6) turn and slip, (7) attitude, (8) stabilised heading, (9) outside air temperature, and (10) Mach number, whenever speed limitations are expressed in terms of Mach number; (b) a means of indicating when the supply of power to the gyroscopic instruments is not adequate. (c) whenever two pilots are required for the operation, an additional separate means of displaying for the second pilot: (1) pressure altitude, (2) indicated airspeed, (3) vertical speed, (4) turn and slip, (5) attitude, (6) stabilised heading, and (7) Mach number whenever speed limitations are expressed in terms of Mach number, if applicable; (d) a means of preventing malfunction of the airspeed indicating system required in (a)(4) and (c)(2) due to condensation or icing; and (e) complex motor-powered aeroplanes when operated under IFR shall, in addition to (a), (b), (c) and (d), be equipped with: (1) an alternate source of static pressure; (2) a chart holder in an easily readable position that can be illuminated for night operations; (3) a second independent means of measuring and displaying altitude unless already installed to comply with (e)(1); and (4) an emergency power supply, independent of the main electrical generating system, for the purpose of operating and illuminating an attitude indicating system for a minimum period of 30 minutes. The emergency power supply shall be automatically operative after the total failure of the main electrical generating system and clear indication shall be given on the instrument that the attitude indicator is being operated by emergency power. SPO.IDE.A.126 Additional equipment for single-pilot operation under IFR Complex motor-powered aeroplanes operated under IFR with a single pilot shall be equipped with an autopilot with at least altitude hold and heading mode. SPO.IDE.A.130 Terrain awareness warning system (TAWS) Turbine-powered aeroplanes with a maximum certified take-off mass (MCTOM) of more than 5 700 kg or an MOPSC of more than nine shall be equipped with a TAWS that meets the requirements for: (a) class A equipment, as specified in an acceptable standard, in the case of aeroplanes for which the individual certificate of airworthiness (CofA) was first issued after 1 January 2011; or (b) class B equipment, as specified in an acceptable standard, in the case of aeroplanes for which the individual CofA was first issued on or before 1 January 2011. SPO.IDE.A.131 Airborne collision avoidance system (ACAS II) Unless otherwise provided for by Regulation (EU) No 1332/2011, turbine-powered aeroplanes with an MCTOM of more than 5 700 kg shall be equipped with ACAS II. SPO.IDE.A.132 Airborne weather detecting equipment  complex motor-powered aeroplanes The following aeroplanes shall be equipped with airborne weather detecting equipment when operated at night or in IMC in areas where thunderstorms or other potentially hazardous weather conditions, regarded as detectable with airborne weather detecting equipment, may be expected to exist along the route: (a) pressurised aeroplanes; (b) non-pressurised aeroplanes with an MCTOM of more than 5 700 kg. SPO.IDE.A.133 Additional equipment for operations in icing conditions at night  complex motor-powered aeroplanes (a) Aeroplanes operated in expected or actual icing conditions at night shall be equipped with a means to illuminate or detect the formation of ice. (b) The means to illuminate the formation of ice shall not cause glare or reflection that would handicap flight crew members in the performance of their duties. SPO.IDE.A.135 Flight crew interphone system Aeroplanes operated by more than one flight crew member shall be equipped with a flight crew interphone system, including headsets and microphones for use by all flight crew members. SPO.IDE.A.140 Cockpit voice recorder (a) The following aeroplanes shall be equipped with a CVR: (1) aeroplanes with an MCTOM of more than 27 000 kg and first issued with an individual CofA on or after 1 January 2016; and (2) aeroplanes with an MCTOM of more than 2 250 kg: (i) certified for operation with a minimum crew of at least two pilots; (ii) equipped with turbojet engine(s) or more than one turboprop engine; and (iii) for which a type certificate is first issued on or after 1 January 2016. (b) The CVR shall be capable of retaining data recorded during at least the preceding 2 hours. (c) The CVR shall record with reference to a timescale: (1) voice communications transmitted from or received in the flight crew compartment by radio; (2) flight crew members voice communications using the interphone system and the public address system, if installed; (3) the aural environment of the flight crew compartment, including, without interruption, the audio signals received from each boom and mask microphone in use; and (4) voice or audio signals identifying navigation or approach aids introduced into a headset or speaker. (d) The CVR shall start automatically to record prior to the aeroplane moving under its own power and shall continue to record until the termination of the flight when the aeroplane is no longer capable of moving under its own power. (e) In addition to (d), depending on the availability of electrical power, the CVR shall start to record as early as possible during the cockpit checks prior to engine start at the beginning of the flight until the cockpit checks immediately following engine shutdown at the end of the flight. (f) The CVR shall have a device to assist in locating it in water. SPO.IDE.A.145 Flight data recorder (a) Aeroplanes with an MCTOM of more than 5 700 kg and first issued with an individual CofA on or after 1 January 2016 shall be equipped with an FDR that uses a digital method of recording and storing data and for which a method of readily retrieving that data from the storage medium is available. (b) The FDR shall record the parameters required to determine accurately the aeroplane flight path, speed, attitude, engine power, configuration and operation and be capable of retaining data recorded during at least the preceding 25 hours. (c) Data shall be obtained from aeroplane sources that enable accurate correlation with information displayed to the flight crew. (d) The FDR shall start automatically to record the data prior to the aeroplane being capable of moving under its own power and shall stop automatically after the aeroplane is incapable of moving under its own power. (e) The FDR shall have a device to assist in locating it in water. SPO.IDE.A.150 Data link recording (a) Aeroplanes first issued with an individual CofA on or after 1 January 2016 that have the capability to operate data link communications and are required to be equipped with a CVR shall record on a recorder, where applicable: (1) data link communication messages related to ATS communications to and from the aeroplane, including messages applying to the following applications: (i) data link initiation; (ii) controller-pilot communication; (iii) addressed surveillance; (iv) flight information; (v) as far as is practicable, given the architecture of the system, aircraft broadcast surveillance; (vi) as far as is practicable, given the architecture of the system, aircraft operational control data; and (vii) as far as is practicable, given the architecture of the system, graphics; (2) information that enables correlation to any associated records related to data link communications and stored separately from the aeroplane; and (3) information on the time and priority of data link communications messages, taking into account the systems architecture. (b) The recorder shall use a digital method of recording and storing data and information and a method for readily retrieving that data. The recording method shall allow the data to match the data recorded on the ground. (c) The recorder shall be capable of retaining data recorded for at least the same duration as set out for CVRs in SPO.IDE.A.140. (d) The recorder shall have a device to assist in locating it in water. (e) The requirements applicable to the start and stop logic of the recorder are the same as the requirements applicable to the start and stop logic of the CVR contained in SPO.IDE.A.140 (d) and (e). SPO.IDE.A.155 Flight data and cockpit voice combination recorder Compliance with CVR requirements and FDR requirements may be achieved by: (a) one flight data and cockpit voice combination recorder if the aeroplane has to be equipped with a CVR or an FDR; or (b) two flight data and cockpit voice combination recorders if the aeroplane has to be equipped with a CVR and an FDR. SPO.IDE.A.160 Seats, seat safety belts and restraint systems Aeroplanes shall be equipped with: (a) a seat or station for each crew member or task specialist on board; (b) a seat belt on each seat, and restraint devices for each station; (c) for other-than-complex motor-powered aeroplanes, a seat belt with upper torso restraint system on each flight crew seat, having a single point release. (d) for complex motor-powered aeroplanes, a seat belt with upper torso restraint system, having a single point release and incorporating a device that will automatically restrain the occupants torso in the event of rapid deceleration: (1) on each flight crew seat and on any seat alongside a pilots seat; and (2) on each observers seat located in the flight crew compartment. SPO.IDE.A.165 First-aid kit (a) Aeroplanes shall be equipped with a first-aid kit. (b) The first-aid kit shall be: (1) readily accessible for use; and (2) kept up-to-date. SPO.IDE.A.170 Supplemental oxygen  pressurised aeroplanes (a) Pressurised aeroplanes operated at flight altitudes for which the oxygen supply is required in accordance with (b) shall be equipped with oxygen storage and dispensing apparatus capable of storing and dispensing the required oxygen supplies. (b) Pressurised aeroplanes operated above flight altitudes at which the pressure altitude in the cabin compartments is above 10 000 ft shall carry enough breathing oxygen to supply all crew members and task specialists at least: (1) for any period when the cabin pressure altitude exceeds 15 000 ft, but in no case less than 10 minutes supply; (2) for any period when, in the event of loss of pressurisation and taking into account the circumstances of the flight, the pressure altitude in the flight crew and cabin compartment will be between 14 000 ft and 15 000 ft; (3) for any period in excess of 30 minutes when the pressure altitude in the flight crew and cabin compartment will be between 10 000 ft and 14 000 ft; and (4) for no less than 10 minutes, in the case of aeroplanes operated at pressure altitudes above 25 000 ft, or operated below that altitude, but under conditions that will not allow them to descend safely to a pressure altitude of 13 000 ft within 4 minutes. (c) Pressurised aeroplanes operated at flight altitudes above 25 000 ft shall, in addition, be equipped with: (1) a device to provide a warning indication to the flight crew of any loss of pressurisation; and (2) in the case of complex motor-powered aeroplanes, quick donning masks for flight crew members. SPO.IDE.A.175 Supplemental oxygen  non-pressurised aeroplanes (a) Non-pressurised aeroplanes operated at flight altitudes when the oxygen supply is required in accordance with (b) shall be equipped with oxygen storage and dispensing apparatus capable of storing and dispensing the required oxygen supplies. (b) Non-pressurised aeroplanes operated above flight altitudes at which the pressure altitude in the cabin compartments is above 10 000 ft shall carry enough breathing oxygen to supply: (1) all crew members for any period in excess of 30 minutes when the pressure altitude in the cabin compartment will be between 10 000 ft and 13 000 ft; and (2) all persons on board for any period that the pressure altitude in the cabin compartment will be above 13 000 ft. (c) Notwithstanding (b), excursions of a specified duration between 13 000 ft and 16 000 ft may be undertaken without oxygen supplies, in accordance with SPO.OP.195(b). SPO.IDE.A.180 Hand fire extinguishers (a) Aeroplanes, except touring motor gliders (TMG) and ELA1 aeroplanes, shall be equipped with at least one hand fire extinguisher: (1) in the flight crew compartment; and (2) in each cabin compartment that is separate from the flight crew compartment, except if the compartment is readily accessible to the flight crew. (b) The type and quantity of extinguishing agent for the required fire extinguishers shall be suitable for the type of fire likely to occur in the compartment where the extinguisher is intended to be used and to minimise the hazard of toxic gas concentration in compartments occupied by persons. SPO.IDE.A.181 Crash axe and crowbar Aeroplanes with an MCTOM of more than 5 700 kg shall be equipped with at least one crash axe or crowbar located in the flight crew compartment. SPO.IDE.A.185 Marking of break-in points If areas of the aeroplanes fuselage suitable for break-in by rescue crews in an emergency are marked, such areas shall be marked as shown in Figure 1. Figure 1 Marking of break-in points SPO.IDE.A.190 Emergency locator transmitter (ELT) (a) Aeroplanes shall be equipped with: (1) an ELT of any type, when first issued with an individual CofA on or before 1 July 2008; (2) an automatic ELT, when first issued with an individual CofA after 1 July 2008; or (3) a survival ELT (ELT(S)) or a personal locator beacon (PLB), carried by a crew member or a task specialist, when certified for a maximum seating configuration of six or less. (b) ELTs of any type and PLBs shall be capable of transmitting simultaneously on 121,5 MHz and 406 MHz. SPO.IDE.A.195 Flight over water (a) The following aeroplanes shall be equipped with a life-jacket for each person on board, that shall be worn or stowed in a position that is readily accessible from the seat or station of the person for whose use it is provided: (1) single-engine landplanes when: (i) flying over water beyond gliding distance from land; or (ii) taking off or landing at an aerodrome or operating site where, in the opinion of the pilot-in-command, the take-off or approach path is so disposed over water that there would be a likelihood of a ditching; (2) seaplanes operated over water; and (3) aeroplanes operated at a distance away from land where an emergency landing is possible greater than that corresponding to 30 minutes at normal cruising speed or 50 NM, whichever is less. (b) Each life-jacket shall be equipped with a means of electric illumination for the purpose of facilitating the location of persons. (c) Seaplanes operated over water shall be equipped with: (1) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the aeroplane on water, appropriate to its size, weight and handling characteristics; and (2) equipment for making the sound signals as prescribed in the International Regulations for Preventing Collisions at Sea, where applicable. (d) The pilot-in-command of an aeroplane operated at a distance away from land where an emergency landing is possible greater than that corresponding to 30 minutes at normal cruising speed or 50 NM, whichever is the lesser, shall determine the risks to survival of the occupants of the aeroplane in the event of a ditching, based on which he/she shall determine the carriage of: (1) equipment for making the distress signals; (2) life-rafts in sufficient numbers to carry all persons on board, stowed so as to facilitate their ready use in emergency; and (3) life-saving equipment, to provide the means of sustaining life, as appropriate to the flight to be undertaken. SPO.IDE.A.200 Survival equipment (a) Aeroplanes operated over areas in which search and rescue would be especially difficult shall be equipped with: (1) signalling equipment to make the distress signals; (2) at least one survival ELT (ELT(S)); and (3) additional survival equipment for the route to be flown taking account of the number of persons on board. (b) The additional survival equipment specified in (a)(3) does not need to be carried when the aeroplane: (1) remains within a distance from an area where search and rescue is not especially difficult corresponding to: (i) 120 minutes at one-engine-inoperative (OEI) cruising speed for aeroplanes capable of continuing the flight to an aerodrome with the critical engine(s) becoming inoperative at any point along the route or planned diversion routes; or (ii) 30 minutes at cruising speed for all other aeroplanes; or (2) remains within a distance no greater than that corresponding to 90 minutes at cruising speed from an area suitable for making an emergency landing, for aeroplanes certified in accordance with the applicable airworthiness standard. SPO.IDE.A.205 Individual protective equipment Each person on board shall wear individual protective equipment that is adequate for the type of operation being undertaken. SPO.IDE.A.210 Headset (a) Aeroplanes shall be equipped with a headset with a boom microphone or equivalent for each flight crew member at their assigned station in the flight crew compartment. (b) Aeroplanes operated under IFR or at night shall be equipped with a transmit button on the manual pitch and roll control for each required flight crew member. SPO.IDE.A.215 Radio communication equipment (a) Aeroplanes operated under IFR or at night, or when required by the applicable airspace requirements, shall be equipped with radio communication equipment that, under normal radio propagating conditions, shall be capable of: (1) conducting two-way communication for aerodrome control purposes; (2) receiving meteorological information at any time during flight; (3) conducting two-way communication at any time during flight with those aeronautical stations and on those frequencies prescribed by the appropriate authority; and (4) providing for communication on the aeronautical emergency frequency 121,5 MHz. (b) When more than one communication equipment unit is required, each shall be independent of the other or others to the extent that a failure in any one will not result in failure of any other. SPO.IDE.A.220 Navigation equipment (a) Aeroplanes shall be equipped with navigation equipment that will enable them to proceed in accordance with: (1) the ATS flight plan, if applicable; and (2) the applicable airspace requirements. (b) Aeroplanes shall have sufficient navigation equipment to ensure that, in the event of the failure of one item of equipment at any stage of the flight, the remaining equipment shall allow safe navigation in accordance with (a), or an appropriate contingency action to be completed safely. (c) Aeroplanes operated on flights in which it is intended to land in IMC shall be equipped with suitable equipment capable of providing guidance to a point from which a visual landing can be performed. This equipment shall be capable of providing such guidance for each aerodrome at which it is intended to land in IMC and for any designated alternate aerodromes. SPO.IDE.A.225 Transponder Where required by the airspace being flown, aeroplanes shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities. SECTION 2 Helicopters SPO.IDE.H.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements if they are: (1) used by the flight crew to control the flight path; (2) used to comply with SPO.IDE.H.215; (3) used to comply with SPO.IDE.H.220; or (4) installed in the helicopter. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable light, (2) an accurate time piece, (3) chart holder, (4) first-aid kit, (5) survival and signalling equipment, and (6) sea anchor and equipment for mooring. (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other applicable Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008 or SPO.IDE.H.215 and SPO.IDE.H.220; and (2) the instruments and equipment shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is seated. (e) Those instruments that are used by a flight crew member shall be so arranged as to permit the flight crew member to see the indications readily from his/her station, with the minimum practicable deviation from the position and line of vision which he/she normally assumes when looking forward along the flight path. (f) All required emergency equipment shall be easily accessible for immediate use. SPO.IDE.H.105 Minimum equipment for flight A flight shall not be commenced when any of the helicopters instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless: (a) the helicopter is operated in accordance with the minimum equipment list (MEL), if established; (b) for complex motor-powered helicopters, and for any helicopter used in commercial operations, the operator is approved by the competent authority to operate the helicopter within the constraints of the master minimum equipment list (MMEL); or (c) the helicopter is subject to a permit to fly issued in accordance with the applicable airworthiness requirements. SPO.IDE.H.115 Operating lights Helicopters operated at night shall be equipped with: (a) an anti-collision light system; (b) navigation/position lights; (c) a landing light; (d) lighting supplied from the helicopters electrical system to provide adequate illumination for all instruments and equipment essential to the safe operation of the helicopter; (e) lighting supplied from the helicopters electrical system to provide illumination in all cabin compartments; (f) an independent portable light for each crew member station; and (g) lights to conform with the International Regulations for Preventing Collisions at Sea if the helicopter is amphibious. SPO.IDE.H.120 Operations under VFR  flight and navigational instruments and associated equipment (a) Helicopters operated under VFR by day shall be equipped with a means of measuring and displaying the following: (1) magnetic heading, (2) time in hours, minutes and seconds, (3) pressure altitude, (4) indicated airspeed, and (5) slip. (b) Helicopters operated under VMC overwater and out of sight of the land or under VMC at night, shall be, in addition to (a), equipped with: (1) a means of measuring and displaying: (i) attitude, (ii) vertical speed, and (iii) stabilised heading; (2) a means of indicating when the supply of power to the gyroscopic instruments is not adequate; and (3) for complex motor-powered helicopters, a means of preventing malfunction of the airspeed indicating system required in (a)(4) due to condensation or icing. (c) Helicopters operated when the visibility is less than 1 500 m, or in conditions where they cannot be maintained in a desired flight path without reference to one or more additional instruments, shall be, in addition to (a) and (b), equipped with a means of preventing malfunction of the airspeed indicating system required in (a)(4) due to condensation or icing. (d) Whenever two pilots are required for the operation, helicopters shall be equipped with an additional separate means of displaying: (1) pressure altitude, (2) indicated airspeed, (3) slip, (4) attitude, if applicable, (5) vertical speed, if applicable, and (6) stabilised heading, if applicable. SPO.IDE.H.125 Operations under IFR  flight and navigational instruments and associated equipment Helicopters operated under IFR shall be equipped with: (a) a means of measuring and displaying: (1) magnetic heading, (2) time in hours, minutes and seconds, (3) pressure altitude, (4) indicated airspeed, (5) vertical speed, (6) slip, (7) attitude, (8) stabilised heading, and (9) outside air temperature; (b) a means of indicating when the supply of power to the gyroscopic instruments is not adequate; (c) whenever two pilots are required for the operation, an additional separate means of displaying: (1) pressure altitude, (2) indicated airspeed, (3) vertical speed, (4) slip, (5) attitude, and (6) stabilised heading; (d) a means of preventing malfunction of the airspeed indicating system required by (a)(4) and (c)(2) due to condensation or icing; (e) an additional means of measuring and displaying attitude as a standby instrument; and (f) the following for complex motor-powered helicopters: (1) an alternate source of static pressure; and (2) a chart holder in an easily readable position that can be illuminated for night operations. SPO.IDE.H.126 Additional equipment for single-pilot operation under IFR Helicopters operated under IFR with a single pilot shall be equipped with an autopilot with at least altitude hold and heading mode. SPO.IDE.H.132 Airborne weather detecting equipment  complex motor-powered helicopters Helicopters operated under IFR or at night shall be equipped with airborne weather detecting equipment when current weather reports indicate that thunderstorms or other potentially hazardous weather conditions, regarded as detectable with airborne weather detecting equipment, may be expected to exist along the route to be flown. SPO.IDE.H.133 Additional equipment for operations in icing conditions at night  complex motor-powered helicopters (a) Helicopters operated in expected or actual icing conditions at night shall be equipped with a means to illuminate or detect the formation of ice. (b) The means to illuminate the formation of ice shall not cause glare or reflection that would handicap flight crew members in the performance of their duties. SPO.IDE.H.135 Flight crew interphone system Helicopters operated by more than one flight crew member shall be equipped with a flight crew interphone system, including headsets and microphones for use by all flight crew members. SPO.IDE.H.140 Cockpit voice recorder (a) Helicopters with an MCTOM of more than 7 000 kg and first issued with an individual CofA on or after 1 January 2016 shall be equipped with a CVR. (b) The CVR shall be capable of retaining data recorded during at least the preceding 2 hours. (c) The CVR shall record with reference to a timescale: (1) voice communications transmitted from or received in the flight crew compartment by radio; (2) flight crew members voice communications using the interphone system and the public address system, if installed; (3) the aural environment of the cockpit, including, without interruption, the audio signals received from each crew microphone; and (4) voice or audio signals identifying navigation or approach aids introduced into a headset or speaker. (d) The CVR shall start automatically to record prior to the helicopter moving under its own power and shall continue to record until the termination of the flight when the helicopter is no longer capable of moving under its own power. (e) In addition to (d), depending on the availability of electrical power, the CVR shall start to record as early as possible during the cockpit checks prior to engine start at the beginning of the flight until the cockpit checks immediately following engine shutdown at the end of the flight. (f) The CVR shall have a device to assist in locating it in water. SPO.IDE.H.145 Flight data recorder (a) Helicopters with an MCTOM of more than 3 175 kg and first issued with an individual CofA on or after 1 January 2016 shall be equipped with an FDR that uses a digital method of recording and storing data and for which a method of readily retrieving that data from the storage medium is available. (b) The FDR shall record the parameters required to determine accurately the helicopter flight path, speed, attitude, engine power, configuration and operation and be capable of retaining data recorded during at least the preceding 10 hours. (c) Data shall be obtained from helicopter sources that enable accurate correlation with information displayed to the flight crew. (d) The FDR shall start automatically to record the data prior to the helicopter being capable of moving under its own power and shall stop automatically after the helicopter is incapable of moving under its own power. (e) The FDR shall have a device to assist in locating it in water. SPO.IDE.H.150 Data link recording (a) Helicopters first issued with an individual CofA on or after 1 January 2016 that have the capability to operate data link communications and are required to be equipped with a CVR shall record on a recorder, where applicable: (1) data link communication messages related to ATS communications to and from the helicopter, including messages applying to the following applications: (i) data link initiation; (ii) controller-pilot communication; (iii) addressed surveillance; (iv) flight information; (v) as far as is practicable, given the architecture of the system, aircraft broadcast surveillance; (vi) as far as is practicable, given the architecture of the system, aircraft operational control data; and (vii) as far as is practicable, given the architecture of the system, graphics; (2) information that enables correlation to any associated records related to data link communications and stored separately from the helicopter; and (3) information on the time and priority of data link communications messages, taking into account the systems architecture. (b) The recorder shall use a digital method of recording and storing data and information and a method for readily retrieving that data. The recording method shall allow the data to match the data recorded on the ground. (c) The recorder shall be capable of retaining data recorded for at least the same duration as set out for CVRs in SPO.IDE.H.140. (d) The recorder shall have a device to assist in locating it in water. (e) The requirements applicable to the start and stop logic of the recorder are the same as the requirements applicable to the start and stop logic of the CVR contained in SPO.IDE.H.140 (d) and (e). SPO.IDE.H.155 Flight data and cockpit voice combination recorder Compliance with CVR and FDR requirements may be achieved by one flight data and cockpit voice combination recorder. SPO.IDE.H.160 Seats, seat safety belts and restraint systems (a) Helicopters shall be equipped with: (1) a seat or station for each crew member or task specialist on board; (2) a seat belt on each seat, and restraint devices for each station; (3) for helicopters first issued with an individual CofA after 31 December 2012, a seat belt with an upper torso restraint system for each seat; and (4) a seat belt with upper torso restraint system incorporating a device that will automatically restrain the occupants torso in the event of rapid deceleration on each flight crew seat. (b) A seat belt with upper torso restraint system shall have a single point release. SPO.IDE.H.165 First-aid kit (a) Helicopters shall be equipped with a first-aid kit. (b) The first-aid kit shall be: (1) readily accessible for use; and (2) kept up-to-date. SPO.IDE.H.175 Supplemental oxygen  non-pressurised helicopters (a) Non-pressurised helicopters operated at flight altitudes when the oxygen supply is required in accordance with (b) shall be equipped with oxygen storage and dispensing apparatus capable of storing and dispensing the required oxygen supplies. (b) Non-pressurised helicopters operated above flight altitudes at which the pressure altitude in the cabin compartments is above 10 000 ft shall carry enough breathing oxygen to supply: (1) all crew members for any period in excess of 30 minutes when the pressure altitude in the cabin compartment will be between 10 000 ft and 13 000 ft; and (2) all crew members and task specialists for any period that the pressure altitude in the cabin compartment will be above 13 000 ft. (c) Notwithstanding (b), excursions of a specified duration between 13 000 ft and 16 000 ft may be undertaken without oxygen supplies, -in accordance with SPO.OP.195(b). SPO.IDE.H.180 Hand fire extinguishers (a) Helicopters, except ELA2 helicopters, shall be equipped with at least one hand fire extinguisher: (1) in the flight crew compartment; and (2) in each cabin compartment that is separate from the flight crew compartment, except if the compartment is readily accessible to the flight crew. (b) The type and quantity of extinguishing agent for the required fire extinguishers shall be suitable for the type of fire likely to occur in the compartment where the extinguisher is intended to be used and to minimise the hazard of toxic gas concentration in compartments occupied by persons. SPO.IDE.H.185 Marking of break-in points If areas of the helicopters fuselage suitable for break-in by rescue crews in an emergency are marked, such areas shall be marked as shown in Figure 1. Figure 1 Marking of break-in points SPO.IDE.H.190 Emergency locator transmitter (ELT) (a) Helicopters certified for a maximum seating configuration above six shall be equipped with: (1) an automatic ELT; and (2) one survival ELT (ELT(S)) in a life-raft or life-jacket when the helicopter is operated at a distance from land corresponding to more than 3 minutes flying time at normal cruising speed. (b) Helicopters certified for a maximum seating configuration of six or less shall be equipped with an ELT(S) or a personal locator beacon (PLB), carried by a crew member or a task specialist. (c) ELTs of any type and PLBs shall be capable of transmitting simultaneously on 121,5 MHz and 406 MHz. SPO.IDE.H.195 Flight over water  other-than-complex motor-powered helicopters (a) Helicopters shall be equipped with a life-jacket for each person on board, that shall be worn or stowed in a position that is readily accessible from the seat or station of the person for whose use it is provided, when: (1) flying over water beyond autorotational distance from the land where in case of the critical engine failure, the helicopter is not able to sustain level flight; or (2) flying over water at a distance of land corresponding to more than 10 minutes flying at normal cruising speed, where in case of the critical engine failure, the helicopter is able to sustain level flight; or (3) taking off or landing at an aerodrome/operating site where the take-off or approach path is over water. (b) Each life-jacket shall be equipped with a means of electric illumination for the purpose of facilitating the location of persons. (c) The pilot-in-command of a helicopter operated on a flight over water at a distance from land corresponding to more than 30 minutes flying time at normal cruising speed or 50 NM, whichever is less, shall determine the risks to survival of the occupants of the helicopter in the event of a ditching, based on which he/she shall determine the carriage of: (1) equipment for making the distress signals; (2) life-rafts in sufficient numbers to carry all persons on board, stowed so as to facilitate their ready use in emergency; and (3) life-saving equipment to provide the means of sustaining life, as appropriate to the flight to be undertaken. (d) The pilot-in-command shall determine the risks to survival of the occupants of the helicopter in the event of a ditching, when deciding if the life-jackets required in (a) shall be worn by all occupants. SPO.IDE.H.197 Life-jackets  complex motor-powered helicopters (a) Helicopters shall be equipped with a life-jacket for each person on board, that shall be worn or stowed in a position that is readily accessible from the seat or station of the person for whose use it is provided, when: (1) operated on a flight over water at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed, where in the case of the critical engine failure, the helicopter is able to sustain level flight; (2) operated on a flight over water beyond auto-rotational distance from the land, where in the case of the critical engine failure, the helicopter is not able to sustain level flight; or (3) taking off or landing at an aerodrome or operating site where the take-off or approach path is so disposed over water that in the event of a mishap there would be the likelihood of a ditching. (b) Each life-jacket shall be equipped with a means of electric illumination for the purpose of facilitating the location of persons. SPO.IDE.H.198 Survival suits  complex motor-powered helicopters Each person on board shall wear a survival suit when operating: (a) on a flight over water in support of offshore operations, at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed, where in the case of the critical engine failure, the helicopter is able to sustain level flight and when: (1) the weather report or forecasts available to the pilot-in-command indicate that the sea temperature will be less than plus 10 °C during the flight; or (2) the estimated rescue time exceeds the estimated survival time; or (b) so determined by the pilot-in-command based on a risk assessment taking into account the following conditions: (1) flights over water beyond auto-rotational distance or safe forced landing distance from land, where in the case of the critical engine failure, the helicopter is not able to sustain level flight; and (2) the weather report or forecasts available to the pilot-in-command indicate that the sea temperature will be less than plus 10 °C during the flight. SPO.IDE.H.199 Life-rafts, survival ELTs and survival equipment on extended overwater flights  complex motor-powered helicopters Helicopters operated: (a) on a flight over water at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed where in the case of the critical engine failure, the helicopter is able to sustain level flight; or (b) on a flight over water at a distance corresponding to more than 3 minutes flying time at normal cruising speed, where in the case of the critical engine failure, the helicopter is not able to sustain level flight, and if so determined by the pilot-in-command by means of a risk assessment, shall be equipped with: (1) at least one life-raft with a rated capacity of not less than the maximum number of persons on board, stowed so as to facilitate their ready use in emergency; (2) at least one survival ELT (ELT(S)) for each required life-raft; and (3) life-saving equipment, including means of sustaining life, as appropriate to the flight to be undertaken. SPO.IDE.H.200 Survival equipment Helicopters operated over areas in which search and rescue would be especially difficult shall be equipped with: (a) signalling equipment to make distress signals; (b) at least one survival ELT (ELT(S)); and (c) additional survival equipment for the route to be flown taking account of the number of persons on board. SPO.IDE.H.201 Additional requirements for helicopters conducting offshore operations in a hostile sea area  complex motor-powered helicopters Helicopters operated in offshore operations in a hostile sea area, at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed, shall comply with the following: (a) When the weather report or forecasts available to the pilot-in-command indicate that the sea temperature will be less than plus 10 °C during the flight, or when the estimated rescue time exceeds the calculated survival time, or the flight is planned to be conducted at night, all crew members and task specialists on board are wearing a survival suit. (b) All life-rafts carried in accordance with SPO.IDE.H.199 shall be installed so as to be usable in the sea conditions in which the helicopters ditching, flotation and trim characteristics were evaluated in order to comply with the ditching requirements for certification. (c) The helicopter shall be equipped with an emergency lighting system with an independent power supply to provide a source of general cabin illumination to facilitate the evacuation of the helicopter. (d) All emergency exits, including crew emergency exits, and the means of opening them shall be conspicuously marked for the guidance of occupants using the exits in daylight or in the dark. Such markings shall be designed to remain visible if the helicopter is capsized and the cabin is submerged. (e) All non-jettisonable doors that are designated as ditching emergency exits shall have a means of securing them in the open position so that they do not interfere with occupants egress in all sea conditions up to the maximum required to be evaluated for ditching and flotation. (f) All doors, windows or other openings in the cabin compartment intended to be used for the purpose of underwater escape shall be equipped so as to be operable in an emergency. (g) Life-jackets shall be worn at all times, unless the task specialist or crew member for whose use the life jacket is provided is wearing an integrated survival suit that meets the combined requirement of the survival suit and life-jacket. SPO.IDE.H.202 Helicopters certified for operating on water  miscellaneous equipment Helicopters certified for operating on water shall be equipped with: (a) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the helicopter on water, appropriate to its size, weight and handling characteristics; and (b) equipment for making the sound signals prescribed in the International Regulations for Preventing Collisions at Sea, where applicable. SPO.IDE.H.203 All helicopters on flights over water  ditching Complex motor-powered helicopters operated on a flight over water in a hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed and other-than-complex motor-powered helicopters flying over water in a hostile environment beyond a distance of 50 NM from land shall be: (a) designed for landing on water in accordance with the relevant airworthiness code; (b) certified for ditching in accordance with the relevant airworthiness code; or (c) fitted with emergency flotation equipment. SPO.IDE.H.205 Individual protective equipment Each person on board shall wear individual protective equipment that is adequate for the type of operation being undertaken. SPO.IDE.H.210 Headset Whenever a radio communication and/or radio navigation system is required, helicopters shall be equipped with a headset with boom microphone or equivalent and a transmit button on the flight controls for each required pilot, crew member and/or task specialist at his/her assigned station. SPO.IDE.H.215 Radio communication equipment (a) Helicopters operated under IFR or at night, or when required by the applicable airspace requirements, shall be equipped with radio communication equipment that, under normal radio propagating conditions, shall be capable of: (1) conducting two-way communication for aerodrome control purposes; (2) receiving meteorological information; (3) conducting two-way communication at any time during flight with those aeronautical stations and on those frequencies prescribed by the appropriate authority; and (4) providing for communication on the aeronautical emergency frequency 121,5 MHz. (b) When more than one communications equipment unit is required, each shall be independent of the other or others to the extent that a failure in any one will not result in failure of any other. (c) When a radio communication system is required, and in addition to the flight crew interphone system required in SPO.IDE.H.135, helicopters shall be equipped with a transmit button on the flight controls for each required pilot and crew member at his/her assigned station. SPO.IDE.H.220 Navigation equipment (a) Helicopters shall be equipped with navigation equipment that will enable them to proceed in accordance with: (1) the ATS flight plan, if applicable; and (2) the applicable airspace requirements. (b) Helicopters shall have sufficient navigation equipment to ensure that, in the event of the failure of one item of equipment at any stage of the flight, the remaining equipment shall allow safe navigation in accordance with (a), or an appropriate contingency action to be completed safely. (c) Helicopters operated on flights in which it is intended to land in IMC shall be equipped with navigation equipment capable of providing guidance to a point from which a visual landing can be performed. This equipment shall be capable of providing such guidance for each aerodrome at which it is intended to land in IMC and for any designated alternate aerodromes. SPO.IDE.H.225 Transponder Where required by the airspace being flown, helicopters shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities. SECTION 3 Sailplanes SPO.IDE.S.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements if they are: (1) used by the flight crew to control the flight path; (2) used to comply with SPO.IDE.S.145; (3) used to comply with SPO.IDE.S.150; or (4) installed in the sailplane. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable light, (2) accurate time piece, and (3) survival and signalling equipment. (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other applicable Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008; and (2) the instruments and equipment shall not affect the airworthiness of the sailplane, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is seated. (e) All required emergency equipment shall be easily accessible for immediate use. SPO.IDE.S.105 Minimum equipment for flight A flight shall not be commenced when any of the sailplane instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless: (a) the sailplane is operated in accordance with the MEL, if established; or (b) the sailplane is subject to a permit to fly issued in accordance with the applicable airworthiness requirements. SPO.IDE.S.115 Operations under VFR  flight and navigational instruments (a) Sailplanes operated under VFR by day shall be equipped with a means of measuring and displaying the following: (1) in the case of powered sailplanes, magnetic heading, (2) time in hours, minutes and seconds, (3) pressure altitude, and (4) indicated airspeed. (b) Sailplanes operating in conditions where the sailplane cannot be maintained in a desired attitude without reference to one or more additional instruments, shall be, in addition to (a), equipped with a means of measuring and displaying: (1) vertical speed, (2) attitude or turn and slip, and (3) magnetic heading. SPO.IDE.S.120 Cloud flying  flight and navigational instruments Sailplanes performing cloud flying shall be equipped with a means of measuring and displaying: (a) magnetic heading, (b) time in hours, minutes and seconds, (c) pressure altitude, (d) indicated airspeed, (e) vertical speed, and (f) attitude or turn and slip. SPO.IDE.S.125 Seats and restraint systems (a) Sailplanes shall be equipped with: (1) a seat for each person on board; and (2) a seat belt with upper torso restraint system for each seat according to the AFM. (b) A seat belt with upper torso restraint system shall have a single point release. SPO.IDE.S.130 Supplemental oxygen Sailplanes operated at pressure altitudes above 10 000 ft shall be equipped with an oxygen storage and dispensing apparatus carrying enough breathing oxygen to supply: (a) crew members for any period in excess of 30 minutes when the pressure altitude will be between 10 000 ft and 13 000 ft; and (b) all crew members and task specialists for any period that the pressure altitude will be above 13 000 ft. SPO.IDE.S.135 Flight over water The pilot-in-command of a sailplane operated over water shall determine the risks to survival of the occupants of the sailplane in the event of a ditching, based on which he/she shall determine the carriage of: (a) a life-jacket, or equivalent individual floatation device, for each person on board, that shall be worn or stowed in a position that is readily accessible from the seat of the person for whose use it is provided; (b) an emergency locator transmitter (ELT) or a personal locator beacon (PLB), carried by a crew member or a task specialist, capable of transmitting simultaneously on 121,5 MHz and 406 MHz; and (c) equipment for making distress signals, when operating a flight: (1) over water beyond gliding distance from land; or (2) where the take-off or approach path is so disposed over water that in the event of a mishap there would be a likelihood of ditching. SPO.IDE.S.140 Survival equipment Sailplanes operated over areas in which search and rescue would be especially difficult shall be equipped with such signalling devices and life-saving equipment as appropriate to the area overflown. SPO.IDE.S.145 Radio communication equipment (a) Where required by the airspace being flown sailplanes shall be equipped with radio communication equipment capable of conducting two-way communication with those aeronautical stations or those frequencies to meet airspace requirements (b) Radio communication equipment, if required by (a), shall provide for communication on the aeronautical emergency frequency 121,5 MHz. SPO.IDE.S.150 Navigation equipment Sailplanes shall be equipped with any navigation equipment necessary to proceed in accordance with: (a) the ATS flight plan if applicable; and (b) the applicable airspace requirements. SPO.IDE.S.155 Transponder When required by the airspace being flown, sailplanes shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities. SECTION 4 Balloons SPO.IDE.B.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with the applicable airworthiness requirements if they are: (1) used by the flight crew to determine the flight path; (2) used to comply with SPO.IDE.B.145; or (3) installed in the balloon. (b) The following items, when required by this Subpart, do not need an equipment approval: (1) independent portable light, (2) an accurate time piece, (3) first-aid kit, and (4) survival and signalling equipment, (c) Instruments and equipment not required by this Subpart as well as any other equipment that is not required by other applicable Annexes, but is carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008; and (2) the instruments and equipment shall not affect the airworthiness of the balloon, even in the case of failures or malfunction. (d) Instruments and equipment shall be readily operable or accessible from the station where the flight crew member that needs to use it is assigned. (e) All required emergency equipment shall be easily accessible for immediate use. SPO.IDE.B.105 Minimum equipment for flight A flight shall not be commenced when any of the balloon instruments, items of equipment or functions required for the intended flight are inoperative, unless: (a) the balloon is operated in accordance with the MEL, if established; or (b) the balloon is subject to a permit to fly issued in accordance with the applicable airworthiness requirements. SPO.IDE.B.110 Operating lights Balloons operated at night shall be equipped with: (a) anti-collision lights; (b) a means to provide adequate illumination for all instruments and equipment essential to the safe operation of the balloon; (c) an independent portable light. SPO.IDE.B.115 Operations under VFR  flight and navigational instruments and associated equipment Balloons operated under VFR by day shall be equipped with the following: (a) a means of displaying drift direction; and (b) a means of measuring and displaying: (1) time in hours, minutes and seconds; (2) vertical speed, if required by the AFM; and (3) pressure altitude, if required by the AFM, if required by airspace requirements or when altitude needs to be controlled for the use of oxygen. SPO.IDE.B.120 First-aid kit (a) Balloons shall be equipped with a first-aid kit. (b) The first-aid kit shall be: (1) readily accessible for use; and (2) kept up-to-date. SPO.IDE.B.121 Supplemental oxygen Balloons operated at pressure altitudes above 10 000 ft shall be equipped with an oxygen storage and dispensing apparatus carrying enough breathing oxygen to supply: (a) crew members for any period in excess of 30 minutes when the pressure altitude will be between 10 000 ft and 13 000 ft; and (b) all crew members and task specialists for any period that the pressure altitude will be above 13 000 ft. SPO.IDE.B.125 Hand fire extinguishers Hot air balloons shall be equipped with at least one hand fire extinguisher if required by the applicable certification specifications. SPO.IDE.B.130 Flight over water The pilot-in-command of a balloon operated over water shall determine the risks to survival of the occupants of the balloon in the event of a ditching, based on which he/she shall determine the carriage of: (a) a life-jacket for each person on board, that shall be worn or stowed in a position that is readily accessible from the station of the person for whose use it is provided; (b) an emergency locator transmitter (ELT) or a personal locator beacon (PLB), carried by a crew member or a task specialist, capable of transmitting simultaneously on 121,5 MHz and 406 MHz; and (c) equipment for making the distress signals. SPO.IDE.B.135 Survival equipment Balloons operated over areas in which search and rescue would be especially difficult shall be equipped with such signalling devices and life-saving equipment as appropriate to the area overflown. SPO.IDE.B.140 Miscellaneous equipment Balloons shall be equipped with protective gloves for each crew member. (a) Hot-air balloons shall be equipped with: (1) an alternative source of ignition; (2) a means of measuring and indicating fuel quantity; (3) a fire blanket or fire resistant cover; and (4) a drop line of at least 25 metres (m) in length. (b) Gas balloons shall be equipped with: (1) a knife; and (2) a drop line of at least 20 m in length made of natural fibre or electrostatic conductive material. SPO.IDE.B.145 Radio communication equipment (a) Where required by the airspace being flown balloons shall be equipped with radio communication equipment capable of conducting two-way communication with those aeronautical stations or those frequencies to meet airspace requirements. (b) Radio communication equipment, if required by (a), shall provide for communication on the aeronautical emergency frequency 121,5 MHz. SPO.IDE.B.150 Transponder When required by the airspace being flown, balloons shall be equipped with a secondary surveillance radar (SSR) transponder with all the required capabilities. SUBPART E SPECIFIC REQUIREMENTS SECTION 1 Helicopter external sling load operations (HESLO) SPO.SPEC.HESLO.100 Standard operating procedures The standard operating procedures for HESLO shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant training for crew members and task specialists to perform their task and the qualification and nomination of persons providing such training to the crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) performance criteria necessary to be met to conduct HESLO operations; (f) normal, abnormal and emergency procedures. SPO.SPEC.HESLO.105 Specific HESLO equipment The helicopter shall be equipped with at least: (a) one cargo safety mirror or alternative means to see the hook(s)/load; and (b) one load meter, unless there is another method of determining the weight of the load. SPO.SPEC.HESLO.110 Transportation of dangerous goods The operator transporting dangerous goods to or from unmanned sites or remote locations shall apply to the competent authority for an exemption from the provisions of the Technical Instructions if they intend not to comply with the requirements of those Instructions. SECTION 2 Human external cargo operations (HEC) SPO.SPEC.HEC.100 Standard operating procedures The standard operating procedures for HEC shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant training for crew members and task specialists to perform their task and the qualification and nomination of persons providing such training to the crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) performance criteria necessary to be met to conduct HEC operations; (f) normal, abnormal and emergency procedures. SPO.SPEC.HEC.105 Specific HEC equipment (a) The helicopter shall be equipped with: (1) hoist operations equipment or cargo hook; (2) one cargo safety mirror or alternative means to see the hook; and (3) one load meter, unless there is another method of determining the weight of the load. (b) The installation of all hoist and cargo hook equipment and any subsequent modifications shall have an airworthiness approval appropriate to the intended function. SECTION 3 Parachute operations (PAR) SPO.SPEC.PAR.100 Standard operating procedures The standard operating procedures for PAR shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant training for crew members and task specialists to perform their task and the qualification and nomination of persons providing such training to the crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) performance criteria necessary to be met to conduct parachute operations; (f) normal, abnormal and emergency procedures. SPO.SPEC.PAR.105 Carriage of crew members and task specialists The requirement for task specialists responsibilities as laid down in SPO.GEN.106(c) shall not be applicable for task specialists performing parachute jumping. SPO.SPEC.PAR.110 Seats Notwithstanding SPO.IDE.A.160(a) and SPO.IDE.H.160(a)(1), the floor of the aircraft may be used as a seat, provided means are available for the task specialist to hold or strap on. SPO.SPEC.PAR.115 Supplemental oxygen Notwithstanding SPO.OP.195(a), the requirement to use supplemental oxygen shall not be applicable for crew members other than the pilot-in-command and for task specialists carrying out duties essential to the specialised task, whenever the cabin altitude: (a) exceeds 13 000 ft, for a period of not more than 6 minutes. (b) exceeds 15 000 ft, for a period of not more 3 minutes. SPO.SPEC.PAR.120 Flight over water When carrying more than 6 persons, the pilot-in-command of a balloon operated over water shall determine the risks to survival of the occupants of the balloon in the event of a ditching, based on which he/she shall determine the carriage of an emergency locator transmitter (ELT) capable of transmitting simultaneously on 121,5 MHz and 406 MHz. SPO.SPEC.PAR.125 Releasing of dangerous goods Notwithstanding SPO.GEN.155, parachutists may exit the aircraft for the purpose of parachute display over congested areas of cities, towns or settlements or over an open-air assembly of persons whilst carrying smoke train devices, provided these are manufactured for this purpose. SECTION 4 Aerobatic flights (ABF) SPO.SPEC.ABF.100 Standard operating procedures The standard operating procedures for ABF shall specify: (a) the equipment to be carried, including its operating limitations and appropriate entries in the MEL, as applicable; (b) crew composition and experience requirements of crew members and task specialists; (c) the relevant training for crew members and task specialists to perform their task and the qualification and nomination of persons providing such training to the crew members and task specialists; (d) responsibilities and duties of crew members and task specialists; (e) performance criteria necessary to be met to conduct aerobatic flights; (f) normal, abnormal and emergency procedures. SPO.SPEC.ABF.105 Documents, manuals and information to be carried The following documents listed in SPO.GEN.140(a) need not be carried during aerobatic flights: (a) details of the filed ATS flight plan, if applicable; (b) current and suitable aeronautical charts for the route/area of the proposed flight and all routes along which it is reasonable to expect that the flight may be diverted; (c) procedures and visual signals information for use by intercepting and intercepted aircraft; and (d) information concerning search and rescue services for the area of the intended flight. SPO.SPEC.ABF.115 Equipment The following equipment requirements need not be applicable to aerobatic flights: (a) first-aids kit as laid down in SPO.IDE.A.165 and SPO.IDE.H.165; (b) hand-fire extinguishers as laid down in SPO.IDE.A.180 and SPO.IDE.H.180; and (c) emergency locator transmitters or personal locator beacons as laid down in SPO.IDE.A.190 and SPO.IDE.H.190.